    Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 1 of 151 PageID #:609



                    IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS – EASTERN DIVISION

JESSICA HINTON A/K/A JESSA HINTON,                   )
CORA SKINNER, DESSIE MITCHESON,                      )
SARA UNDERWOOD, EVA PEPAJ, JESSE                     )      Case No. 1:18-cv-07221
GOLDEN, LINA POSADA, TIFFANY TOTH                    )
GRAY, JACLYN SWEDBERG, and SARAH                     )
STAGE                                                )      ANSWER AND AFFIRMATIVE
                                                     )      DEFENSES TO COMPLAINT
                 Plaintiffs,                         )
     v.                                              )      Jury Trial Demanded
                                                     )
VONCH, LLC d/b/a POLEKATZ CHICAGO                    )
GENTLEMEN’S CLUB; and POLEKATZ                       )
GENTLEMEN’S CLUB, LLC d/b/a POLEKATZ                 )
CHICAGO GENTLEMEN’S CLUB                             )
                                                     )
               Defendants.                           )


     DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’
                       AMENDED COMPLAINT

          NOW COME Defendants VONCH, LLC d/b/a POLEKATZ CHICAGO GENTLEMEN’S

CLUB (“Vonch”) and POLEKATZ GENTLEMEN’S CLUB, LLC d/b/a POLEKATZ CHICAGO

GENTLEMEN’S CLUB (collectively, “Polekatz” or the “Defendants”), by and through their

attorneys Lavelle Law, Ltd., and for their Answer and Affirmative Defenses to Plaintiffs’

Complaint, state as follows:

                                           ANSWER

                                        BACKGROUND

          1.   The following is an action for damages and injunctive relief relating to Defendants’

misappropriation and unauthorized publication of the image and likeness of Plaintiff Models, who

are professional models, in order to promote its strip club, Polekatz Chicago Gentlemen’s Club

(“Polekatz” or, the “Defendants”).


                                          Page 1 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 2 of 151 PageID #:610



       ANSWER: No answer is required in response to this Paragraph because it does not include

any factual allegations and instead, is a summary of Plaintiffs’ claims. To the extent an answer is

required, Defendants deny the allegations of this Paragraph.

       2.      As detailed below, Defendants unauthorized use of Plaintiff Models’ images,

photos, and likenesses (collectively, “Image”) constitutes, at minimum: a) violation of section 43

of the Lanham Act, 28 U.S.C. § 1125(a)(1)(A) and (B), which prohibits false or misleading use of

a person’s image for purposes of advertising; b) violation of the Illinois Right of Publicity Act

(“IRPA”), 765 ILCS 1075/10 et seq. Right to Publicity and False Light, which protects a person’s

right to privacy and publicity; c) defamation, and; d) supplants various common law torts.

       ANSWER: Defendants deny the allegations of this Paragraph.

       3.      Defendants has pirated the images, likeness, and/or identity of each Plaintiff Model

for purely self-serving commercial purposes – to advertise, promote, and market Defendants’ own

business interests on websites and social media accounts owned, operated, hosted, or controlled

by Defendants.

       ANSWER: Defendants contracted with Third Party Defendant Icon Marketing, LLC d/b/a

Ultra Blue Studios, Inc. (“Icon”) for the advertisements, graphic designs, photographs and images

attached to Plaintiffs’ Complaint as Exhibits A-J. Icon created and sold each advertisement to

Defendants for advertising purposes. Defendants deny the remaining allegations of this Paragraph.

       4.      Defendants is an unapologetic, chronic, and habitual infringer.

       ANSWER: Defendants deny the allegations of this Paragraph.

       5.      Defendants never sought consent or authority to use any of the Plaintiffs’ images

for any purpose.




                                          Page 2 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 3 of 151 PageID #:611



        ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Accordingly, Polekatz admits that it did not obtain the direct consent or

authority of Plaintiffs as it purchased the advertisements from Icon. Defendants have insufficient

knowledge as to whether Plaintiffs consented to or contracted with Icon or any other entity for use

of the images.

        6.       No Plaintiff ever agreed, nor would any Plaintiff have agreed, to Defendants’ use

of her image, likeness, and/or identity.

        ANSWER: Defendants have insufficient information with which to respond to this

Paragraph and accordingly, Defendants deny the allegations herein.

        7.       Had each Plaintiff been afforded the opportunity to consider whether to consent

and release rights as to the use of any image, each Plaintiff would have promptly and unequivocally

declined.

        ANSWER: Defendants have insufficient information with which to respond to this

Paragraph and accordingly, Defendants deny the allegations herein.

        8.       Defendants’ conduct is therefore misleading and deceptive by falsely and

fraudulently representing that each Plaintiff Model depicted in the misappropriated images is

somehow affiliated with Defendants; has contracted to perform at and/or participate in events at

Polekatz; has been hired to promote, advertise, market or endorse its events and other activities

offered at Polekatz; and/or that each Plaintiff depicted in the promotional materials and social

media and/or Internet posts has attended or will attend each event and has participated in or intends

to participate in the activities advertised.


                                               Page 3 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 4 of 151 PageID #:612



       ANSWER: Defendants deny the allegations of this Paragraph.

       9.      Defendants’ conduct is also injurious to each Plaintiff Model.

        ANSWER: Defendants deny the allegations of this Paragraph.

       10.     Defendants circumvented the typical arms-length negotiation process entirely and

intentionally pirated the images. In doing so, Defendants has utterly deprived each Plaintiff the

right and ability to say “no.”

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants deny the allegations of this Paragraph.

       11.     Defendants has prevented each Plaintiff from engaging in arms-length negotiations

regarding the terms and conditions of use of their images, including the term of any release,

remuneration per image or use, or the ability to decline the business opportunity entirely. In short,

Defendants deprived each Plaintiff the ability to protect her image, brand, and reputation.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants deny the allegations of this Paragraph.

       12.     In the end, Defendants gained an economic windfall by using the images of

professional and successful models for Defendants’ own commercial purposes, luring and enticing

patrons worldwide to view the images and visit Polekatz, without having to compensate the models

for such usage. Plaintiffs, however, sustained injury to their images, brands, and marketability by

shear affiliation with Polekatz, a strip Polekatzperated by Defendants.


                                           Page 4 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 5 of 151 PageID #:613



        ANSWER: Defendants deny the allegations of this Paragraph.

        13.     Having operated a business in the strip club industry, Defendants is well aware of

the standard negotiation process over terms of use, conditions of release, licensing issues, and other

contractual incidences related to use and exploitation of images for Defendants’ commercial

benefit.

        ANSWER: Defendants admit that they operate a business in the strip club industry and

that it has a business relationship with Icon wherein Icon created and provided the advertisements

complained of by Plaintiffs to Polekatz in exchange for monetary consideration for the sole

purpose of Polekatz using the images for advertising. Defendants deny any wrongdoing and

Defendants deny the remaining allegations in this Paragraph.

        14.     Much more than merely a misuse in connection with an innocuous brand or event,

Defendants embarrassed Plaintiffs by associating their images with Polekatz.

        ANSWER: Defendants deny the allegations of this Paragraph.

        15.     In addition to the actual, punitive, and exemplary damages set forth below, Plaintiff

Models likewise seek an Order from this Court permanently enjoining Defendants from using the

images, likeness, and/or identity of each Plaintiff Model to promote Polekatz, via any medium.

        ANSWER: Defendants deny the allegations of this Paragraph and Defendants deny that

Plaintiffs are entitled to the relief sought.

                                   JURISDICTION AND VENUE

        16.     This Court has original federal question jurisdiction over the claims in this action

pursuant to 28 U.S.C. § 1331 as Plaintiffs have each individually stated claims under the Lanham

Act, 28 U.S.C. § 1125(a)(1)(A)(B). This Court has supplemental jurisdiction over the Illinois state

law claims alleged herein pursuant to 28 U.S.C. § 1367.


                                                Page 5 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 6 of 151 PageID #:614



       ANSWER: Defendants admit that this Court has jurisdiction over the claims in this action,

and deny any liability under the statutes cited in this Paragraph.

       17.     The Court has personal jurisdiction over Defendants based on its contact with the

State of Illinois, including but not limited to Defendants registration to conduct business in Illinois,

its physical location and principal place of business in Illinois, and upon information and belief,

committed, facilitated, assisted, encouraged or conspired to commit the actions giving rise to the

harm and damages alleged herein in the State of Illinois.

       ANSWER: Defendants admit this Court has jurisdiction over them, that they are registered

to conduct business in Illinois and that their physical location and principal place of business is

located in Illinois. Defendants deny the remaining allegations in this Paragraph.

       18.     According to publicly available records, Defendants VONCH, LLC and

POLEKATZ GENTLEMEN’S CLUB, LLC are both Limited Liability Companies organized and

existing pursuant to the laws of the State of Illinois doing business as a strip club under the name

“Polekatz Chicago Gentlemen’s Club” in Bridgeview, Illinois.

       ANSWER: Defendants admit the allegations of this Paragraph.

       19.     Venue is proper in the United States District Court for the Northern District of

Illinois because Cook County is the principal place of business for Defendants. Venue is also

proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of the events giving rise to the

claims occurred in the Northern District of Illinois.

       ANSWER: Defendants admit the allegations of this Paragraph.

       20.     All parties have minimum contacts with Cook County, a significant portion of the

alleged causes of action arose and accrued in Cook County, Illinois, and the center of gravity for




                                            Page 6 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 7 of 151 PageID #:615



a significant portion of all relevant events alleged in this Complaint is predominately located in

Cook County.

       ANSWER: Defendants admit the allegations of this Paragraph.

                                            PARTIES

A. Plaintiffs

       21.      Given the multitude of violations harming the Plaintiff models, in the interest of

judicial economy, Plaintiffs, through counsel, respectfully consolidate all actionable violations

presently known into this single collective action (with distinct claims per each model) on behalf

of the following models.

       ANSWER: This Paragraph does not contain any factual allegations, and accordingly, no

answer is required in response. To the extent an answer is required, Defendants deny the

allegations in this Paragraph.

       22.      Plaintiff JESSICA HINTON a/k/a JESSA HINTON (“Hinton”) is, and at all times

relevant to this action was, a professional model and resident of Los Angeles County, California.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       23.      Plaintiff CORA SKINNER (“Skinner”) is, and at all times relevant to this action

was, a professional model and a resident of Los Angeles County, California.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       24.      Plaintiff DESSIE MITCHESON (“Mitcheson”) is, and at all times relevant to this

action was, a professional model and a resident of Orange County, California.




                                          Page 7 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 8 of 151 PageID #:616



       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       25.    Plaintiff SARA UNDERWOOD (“Underwood”) is, and at all times relevant to this

action was, a professional model and a resident of Multnomah County, Oregon.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       26.    Plaintiff EVA PEPAJ (“Pepaj”) is, and at all times relevant to this action was, a

professional model and a resident of Los Angeles County, California.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       27.    Plaintiff JESSE GOLDEN (“Golden”) is, and at all times relevant to this action

was, a professional model and a resident of Los Angeles County, California.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       28.    Plaintiff LINA POSADA (“Posada”) is, and at all times relevant to this action was,

a professional model and a resident of San Bernardino County, California.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       29.    Plaintiff TIFFANY TOTH GRAY (“Gray”) is, and at all times relevant to this

action was, a professional model and a resident of Orange County, California.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.




                                         Page 8 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 9 of 151 PageID #:617



        30.      Plaintiff JACLYN SWEDBERG (“Swedberg”) is, and at all times relevant to this

action was, a professional model and a resident of San Bernardino County, California.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        31.      Plaintiff SARAH STAGE (“Stage”) is, and at all times relevant to this action was,

a professional model and a resident of Los Angeles County, California.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

B. Defendants

        32.      According to publicly available records, Defendants VONCH, LLC d/b/a Polekatz

Chicago Gentlemen’s Club; and POLEKATZ GENTLEMEN’S CLUB, LLC d/b/a Polekatz

Chicago Gentlemen’s Club, are both Limited Liability Companies organized under the laws of the

State of Illinois, and owns and operates a strip club under the name Polekatz located at 7337 W.

100th Pl, Bridgeview, Illinois 60455.

        ANSWER: Defendants admit the allegations of this Paragraph.

        33.      Polekatz holds, and at all times relevant has held, itself out as an operator of a strip

club that engages in the business of entertaining its patrons with alcohol, fully nude dancing, and

full friction.

        ANSWER: Defendants object because this Paragraph contains ambiguous language and

accordingly, no response is required. To the extent a response is required, Defendants admit that

they operate a strip club and serve alcohol.

        34.      Polekatz jointly owns and/or operates http://www.polekatzchicago.net, as well as

other social media accounts and websites, such as https://www.facebook.com/polekatzchicago/,


                                             Page 9 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 10 of 151 PageID #:618



Instagram with username “@polekatzchicago”, and Twitter with username “@Polekatz” through

which they advertise their business, events, and parties. For many of these events, images of one

or more of the models were used to market and promote the events.

       ANSWER: Defendants admit the allegations of this Paragraph.

       35.     Upon information and belief, Polekatz coordinated their promotional, Internet, and

social media activities through active and dynamic use of their Facebook and Instagram accounts

and website.

       ANSWER: Defendants admit that they use the Internet and social media, including

Facebook and Instagram to promote their business. For all of the advertisements complained of by

Plaintiffs in their Complaint and attached thereto as Exhibits A-J, Defendants contracted with

Third Party Defendant Icon who created and sold the advertisements to Defendants. Defendants

deny the remaining allegations of this Paragraph.

                                     FACTUAL ALLEGATIONS

       36.     As set forth immediately below, Plaintiff Models were extremely well-known

professional models who earned a livelihood modeling and selling images to companies,

magazines, and individuals for the purpose of advertising, endorsing, or promoting products and

services.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       37.     Plaintiff Models’ careers in the modeling industry placed a high degree of value on

good will and reputation, which was critical in order to maximize earning potential, book modeling

contracts, and establish individual brands. In furtherance of establishing, and maintaining their




                                         Page 10 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 11 of 151 PageID #:619



brands, Plaintiff Models were necessarily selective concerning the companies, and brands, for

which they chose to model.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       38.      Being vigilant and proactive about protecting one’s reputation is therefore of

paramount importance.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       39.      Plaintiff Models are professional models who earn a living by promoting their

image and likeness to select clients, commercial brands, media and entertainment outlets, as well

as relying on reputation and brand for modeling, acting, hosting, and other opportunities.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       40.      Plaintiff Models careers in the modeling, acting, and/or private enterprise has value

stemming from the goodwill and reputation each has built, all of which is critical to establishing

an individual brand, being selected for modeling contracts, and maximizing earnings.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       41.      Each Plaintiff Model has worked to establish herself as reliable, reputable, and

professional.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.




                                           Page 11 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 12 of 151 PageID #:620



       42.     Each Plaintiff Model must necessarily be vigilant in protecting her “brand” from

harm, taint, or other diminution. In furtherance of establishing, and maintaining her brands, each

Plaintiff Model was necessarily selective concerning the companies and brands for which she

chose to model.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       43.     Any improper or unauthorized use of an image, likeness, or identity could

substantially injure the career and career opportunities of each Plaintiff Model.

       ANSWER: Defendants deny the allegations of this Paragraph.

       44.     In the modeling industry, models such as the Plaintiffs typically do not have a single

employer, but rather work on an independent contractor basis for different agents or entities. Each

Plaintiff Model is a responsible professional in the ordinary course. Each Plaintiff Model seeks to

control the use and dissemination of her image and, thus, actively participates in vetting and

selecting modeling, acting, brand spokesperson, or hosting engagements.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       45.     A model’s vetting and selection of a professional engagement involves a multitiered

assessment, requiring the model to:

       a.      determine whether the individual or entity seeking a license and release of a

               model’s image, likeness, or identity is reputable, has reputable products or services,

               and, through affiliation, would enhance or harm a model’s stature or reputation;




                                          Page 12 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 13 of 151 PageID #:621



       b.     use this reputational information in negotiating compensation which typically turns

              on the work a model is hired to do, the time involved, travel, and how her image is

              going to be used (among other variables);

       c.     protect her reputation and livelihood by carefully and expressly defining the terms

              and conditions of use; and

       d.     reduce and memorialize the negotiated deal into an integrated, written agreement

              which defines the parties’ relationship. Endorsing, promoting, advertising, or

              marketing the “wrong” product, service, or corporate venture, or working in or

              being affiliated with a disreputable industry can severely impact a model’s career

              by limiting or foreclosing future modeling or brand endorsement opportunities.

              Conversely, association with high-end companies, products, or magazines can

              enhance and amplify a model’s earning potential and career opportunities by

              making a model more sought after and desirable.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, including all sub-parts, and accordingly deny the same.

       46.    For these reasons, even if a model chose to jeopardize her career for a compromising

engagement – such as appearing in an advertisement for a strip club – the fee she would charge

would necessarily far exceed the fee typically charged for more mainstream and reputable work.

       ANSWER: Defendants have insufficient information with which to respond to this

Paragraph and accordingly, Defendants deny the allegations herein.

       47.    Both VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC operate a

Chicago-based strip Club under the name Polekatz where it engages in the business of selling




                                        Page 13 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 14 of 151 PageID #:622



alcohol and food in an atmosphere were nude and/or semi-nude women entertain the business’

clientele.

        ANSWER: Defendants admit the allegations of this Paragraph.

        48.      Polekatz does this for its own commercial and financial benefit.

        ANSWER: Defendants admit the allegations of this Paragraph.

        49.      As set forth below, each Plaintiff Model’s image, likeness, and/or identity has been

misappropriated by or at the direction of Defendants. Defendants’ conduct creates the false and

misleading appearance and impression that each Plaintiff either works for Defendants, has

appeared and participated, or will appear and participate in activities or events at Polekatz, and/or

has agreed and consented to advertise, promote, market, or endorse Polekatz or Polekatz’s events

or activities.

        ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants deny the remaining allegations of this Paragraph.

        50.      Plaintiff Models have personal and proprietary interest in their right to privacy and

publicity arising out of their persona and likeness contained within their images. Plaintiff Models’

interest is separate and apart from any copyright claim that may or may not exist to the photographs

that encompass Plaintiff Models’ images. Plaintiff Models’ persona, in the form of their likeness,

is not copyrightable and their rights of publicity are independent of any copyright. See e.g.

Downing v. Abercrombie Fitch, 265 F. 3d 994, 1005 (9th Cir. 2001).

        ANSWER: To the extent this Paragraph calls for a legal conclusion, no response is

required. To the extent a response is required, Defendants deny the allegations of this Paragraph.


                                            Page 14 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 15 of 151 PageID #:623



       51.     To the extent any copyright (or some other “right” for that matter) may exist for

photograph depicting Plaintiff Models’ images, Plaintiff Models allege that Defendants has totally

and completely destroyed any such copyright by morphing, editing, or otherwise altering the

original photographs.

       ANSWER: To the extent this Paragraph calls for a legal conclusion, no response is

required. To the extent a response is required, Defendants deny the allegations of this Paragraph.

       52.     The manner in which Defendants used Plaintiff Models’ images suggests to the

public that Plaintiff Models are promoting or otherwise endorsing Defendants’ establishment with

the goal of increasing Polekatz’s visibility, driving clientele to attend the advertised events, and to

otherwise increase revenue and drive profits.

       ANSWER: Defendants deny the allegations of this Paragraph.

       53.     Polekatz has used, advertised, created, printed, and distributed the image of

Plaintiff, as further described and identified above, to create the false impression with potential

clientele that Plaintiff Models either worked at or endorsed Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants deny the remaining allegations of this Paragraph.

       54.     Polekatz used Plaintiff Models’ image, and created the false impression that they

worked at or endorsed Polekatz in order to receive certain benefits, including but not limited to:

monetary payments; increased promotional opportunities, advertising, marketing, and other public

relations benefits; notoriety; publicity; as well as an increase in business revenue, profits, proceeds,

and income.


                                           Page 15 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 16 of 151 PageID #:624



       ANSWER: Defendants deny the allegations of this Paragraph.

       55.     As Polekatz was at all times aware, at no point have Plaintiff Models ever been

affiliated with or employed by Polekatz, and at no point have Plaintiff Models ever endorsed

Polekatz.

       ANSWER: Defendants have insufficient knowledge as to whether Plaintiffs ever

“endorsed” Polekatz or whether Plaintiffs have ever been “affiliated” with Polekatz. Defendants

admit that Plaintiffs have never been employed by Polekatz.

       56.     All of Polekatz’s activities, including its misappropriation of Plaintiff Models’

images, and publication of them, were done without the knowledge or consent of Plaintiff Models,

and Polekatz did not compensate Plaintiff Models for its use of their images. As such, Plaintiff

Models have never received any benefit for Polekatz’s use of their images. Defendants used

Plaintiff Models’ images without their consent, and without providing remuneration, in order to

permanently deprive the Plaintiff Models of their right to determine the use their images.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images which are attached to Plaintiffs’

Complaint as Exhibits A-J. Icon created and sold Exhibits A-J to Defendants for advertising

purposes. Defendants have insufficient knowledge with which to respond to the remaining

allegations as they relate to whether Plaintiffs received compensation, whether Plaintiffs received

any benefit or whether Plaintiffs provided their consent to Icon or any other third party to use the

images. Defendants deny the remaining allegations of this Paragraph.

       57.     Upon information and belief, Defendants has taken the foregoing actions with the

intent of causing irreparable harm to each of the Plaintiff Models.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                          Page 16 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 17 of 151 PageID #:625



                               Plaintiff Jessica Hinton a/k/a Jessa Hinton

       58.     Hinton is, and at all times relevant to this action was, a model, actress, and host.

Hinton was first introduced to the entertainment industry at age 14 when she was discovered by a

talent manager at a wedding. She immediately booked three national TV commercials and guest

appeared on Baywatch and 7th Heaven by the age of 16. At the age of 18, Hinton began working

runway shows and doing print campaigns. In 2010, she became the face of the Palm’s Hotel and

Casino’s 2010 ad campaign. Hinton then expanded to TV personality roles having hosted for

Victory Poker, and as an interview personality for the Top Ranking Boxing interviewing the likes

of Manny Pacquiao and Shane Mosley. In 2011, Hinton was selected as the Playboy Playmate of

the Month for July 2011, becoming one of the most popular Playmates of that year. Hinton then

became the centerpiece of an advertisement campaign for Milwaukee’s Best Beer in conjunction

with Playboy Enterprises.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph, and accordingly deny the same.

       59.     In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Hinton negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       60.     Hinton’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit A to the Complaint, which was posted on social media on at least two

occasions (and has remained publically posted since those initial posting, constituting a continuous

and ongoing harm) to the create the false perception that Hinton has consented or agreed to


                                          Page 17 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 18 of 151 PageID #:626



promote, advertise, market, and/or endorse Polekatz. Specifically, on or about November 20, 2016,

Hinton’s image (posed far left with a red and black lingerie piece) was uploaded to Polekatz’s

Facebook page with intent to promote and market Polekatz strip club. The Image of Hinton was

used to advertise Polekatz’s “WINTER WONDERLAND VIP EVENT”. On or about December

2, 2016, the same image of Hinton was uploaded to Polekatz’s Facebook page again. The use of

the image falsely implied that Hinton represents Polekatz’s strip club and that she authorized

Polekatz to use her image for promotional and marketing purposes. The image was used without

the consent of Hinton and was manipulated to intentionally give the impression that Hinton is a

spokesperson for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created and

sold Exhibit A to Defendants for advertising purposes. Defendants admit that the image of Hinton

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit A speaks for itself.

       61.     Hinton’s image, likeness, and/or identity in Exhibit A is being used as advertising,

and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created and

sold Exhibit A to Defendants for advertising purposes. Further stating, Exhibit A speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit A or any other posting besides

the above-referenced Facebook posting.




                                          Page 18 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 19 of 151 PageID #:627



       62.     Defendants’ unauthorized use of Hinton’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Hinton’s image and likeness, they did so unlawfully, without authorization, and consent, and

Hinton suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created and

sold Exhibit A to Defendants for advertising purposes. Defendants admit that they posted the

image described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       63.     Hinton has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Hinton for advertising. However, Defendants have insufficient information with which to respond

to the allegations relating to whether Hinton has ever been hired or entered into a contract with

Icon or any other entity to use the images.

       64.     Defendants never sought permission or authority to use Hinton’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created and


                                          Page 19 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 20 of 151 PageID #:628



sold Exhibit A to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Hinton to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Hinton gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       65.     Hinton never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created and

sold Exhibit A to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Hinton to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Hinton gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       66.     Defendants neither offered nor paid any remuneration to Hinton for the

unauthorized use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created and

sold Exhibit A to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon

for the images. Defendants have insufficient information with which to respond to the allegations




                                          Page 20 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 21 of 151 PageID #:629



relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       67.     Defendants’ use of Hinton’s image, likeness, and/or identity in connection with

Polekatz impugns Hinton’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Hinton’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       68.     Defendants’ improper use of Hinton’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Hinton’s image in their

market activities and business. In doing so, Defendants have further damaged Hinton.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Hinton’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Hinton’s images and that instead, Defendants contracted with Third Party Defendant Icon for

the advertisements, graphic designs, photographs and images contained in Exhibit A. Icon created

and sold Exhibit A to Defendants for advertising purposes. Defendants further deny that Hinton

has suffered further damage related thereto.

                                           Plaintiff Cora Skinner

       69.     Skinner is, and at all times relevant to this action was, a model, and actress. Her TV

show appearances include “The Tonight Show with Jay Leno”, “Rules of Engagement”, “QVC”,

“Shark”, “Las Vegas ‘White Christmas’”, and “CSI: Miami”. Skinner has modeled for name

brands such as, Skechers, Norstrom, Fredricks of Hollywood, Tecate, Skky Vodka, and Muscle &


                                           Page 21 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 22 of 151 PageID #:630



Fitness to name a few. She has even appeared on music videos such as Def Leppard’s “Nine

Lives”.

          ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

          70.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Skinner negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

          ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

          71.    Skinner’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit B to the Complaint, which was posted on social media on at least two

occasions (and has remained publically posted since those initial posting, constituting a continuous

and ongoing harm) to the create the false perception that Skinner has consented or agreed to

promote, advertise, market, and/or endorse Polekatz. Specifically, on or about November 20, 2016,

Skinner’s image (posed far right with a red lingerie piece) was uploaded to Polekatz’s Facebook

page with intent to promote and market Polekatz strip club. The Image of Skinner was used to

advertise Polekatz’s “WINTER WONDERLAND VIP EVENT”. On or about December 2, 2016,

the same image of Skinner was uploaded to Polekatz’s Facebook page again. The use of the image

falsely implied that Skinner represents Polekatz’s strip club and that she authorized Polekatz to

use her image for promotional and marketing purposes. The image was used without the consent

of Skinner and was manipulated to intentionally give the impression that Skinner is a spokesperson

for Polekatz, working at Polekatz, and/or that she endores Polekatz.




                                           Page 22 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 23 of 151 PageID #:631



       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit B. Icon created and

sold Exhibit B to Defendants for advertising purposes. Defendants admit that the image of Skinner

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit B speaks for itself.

       72.     Skinner’s image, likeness, and/or identity in Exhibit B is being used as advertising,

and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit B. Icon created and

sold Exhibit B to Defendants for advertising purposes. Further stating, Exhibit B speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit B or any other posting besides

the above-referenced Facebook posting.

       73.     Defendants’ unauthorized use of Skinner’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Skinner’s image and likeness, they did so unlawfully, without authorization, and consent, and

Skinner suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit B. Icon created and

sold Exhibit B to Defendants for advertising purposes. Defendants admit that they posted the image


                                          Page 23 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 24 of 151 PageID #:632



described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       74.     Skinner has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Skinner for advertising. However, Defendants have insufficient information with which to respond

to the allegations relating to whether Skinner has ever been hired or entered into a contract with

Icon or any other entity to use the images.

       75.     Defendants never sought permission or authority to use Skinner’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit B. Icon created and

sold Exhibit B to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Skinner to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Skinner gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       76.     Skinner never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit B. Icon created and


                                          Page 24 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 25 of 151 PageID #:633



sold Exhibit B to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Skinner to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Skinner gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       77.     Defendants neither offered nor paid any remuneration to Skinner for the

unauthorized use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit B. Icon created and

sold Exhibit B to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon for

the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       78.     Defendants’ use of Skinner’s image, likeness, and/or identity in connection with

Polekatz impugns Skinner’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Skinner’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       79.     Defendants’ improper use of Skinner’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Skinner’s image in their

market activities and business. In doing so, Defendants have further damaged Skinner.


                                           Page 25 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 26 of 151 PageID #:634



       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Skinner’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Skinner’s images and that instead, Defendants contracted with Third Party Defendant Icon

for the advertisements, graphic designs, photographs and images contained in Exhibit B. Icon

created and sold Exhibit B to Defendants for advertising purposes. Defendants further deny that

Skinner has suffered further damage related thereto.

                                       Plaintiff Dessie Mitcheson

       80. Mitcheson is, and at all times relevant to this action was, a professional model, and

actress. Mitcheson competed in Miss Pennsylvania USA at age 18 and placed in the Top 10.

Mitcheson soon became the face of Playboy Intimates, and then became the face of MGM Grand

Las Vegas and Miss Pennsylvania Intercontinental. Mitcheson was also named Maxim magazine’s

“Hometown Hottie”. That same year, Mitcheson was #100 on Maxim’s Hot 100 List. Mitcheson

has graced the pages of multiple issues of Maxim, including a three page spread, two center folds,

and landed the cover for the May 2014 Navy issue. Mitcheson was featured as the main Tecate

Beer ring girl in the biggest Pay-Per-View event in history, the Mayweather v. Pacquiao fight,

which gave her the worldwide visibility with over 100 million viewers. This triggered a huge

demand for her services and increased her daily quote substantially. Mitcheson has also been

featured by national advertisers such as Crest toothpaste, Tecate, Roma Costumes, and J.

Valentine. Mitcheson was also the face of an International video game.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.




                                         Page 26 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 27 of 151 PageID #:635



       81.     In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Mitcheson negotiated and expressly granted authority for such use

pursuant to agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       82.     Mitcheson’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit C to the Complaint, which was posted on social media on at least one occasion

(and has remained publically posted since those initial posting, constituting a continuous and

ongoing harm) to the create the false perception that Mitcheson has consented or agreed to

promote, advertise, market, and/or endorse Polekatz. Specifically, on or about October 29, 2015,

Mitcheson’s image (posed center in a sexy, devil’s costume) was uploaded to Polekatz’s Facebook

page with intent to promote and market Polekatz strip club. The Image of Mitcheson was used to

advertise Polekatz’s “HALLOWEEN PARTY”. The use of the image falsely implied that

Mitcheson represents Polekatz’s strip club and that she authorized Polekatz to use her image for

promotional and marketing purposes. The image was used without the consent of Mitcheson and

was manipulated to intentionally give the impression that Mitcheson is a spokesperson for

Polekatz, working at Polekatz, and/or that she endores Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit C. Icon created and

sold Exhibit C to Defendants for advertising purposes. Defendants admit that the image of

Mitcheson described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny

the remaining allegations in this Paragraph. Answering further, Exhibit C speaks for itself.




                                          Page 27 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 28 of 151 PageID #:636



       83.     Mitcheson’s image, likeness, and/or identity in Exhibit C is being used as

advertising, and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit C. Icon created and

sold Exhibit C to Defendants for advertising purposes. Further stating, Exhibit C speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit C or any other posting besides

the above-referenced Facebook posting.

       84.     Defendants’ unauthorized use of Mitcheson’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Mitcheson’s image and likeness, they did so unlawfully, without authorization, and consent, and

Mitcheson suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit C. Icon created and

sold Exhibit C to Defendants for advertising purposes. Defendants admit that they posted the image

described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       85.     Mitcheson has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.




                                          Page 28 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 29 of 151 PageID #:637



       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Mitcheson for advertising. However, Defendants have insufficient information with which to

respond to the allegations relating to whether Mitcheson has ever been hired or entered into a

contract with Icon or any other entity to use the images.

       86.     Defendants never sought permission or authority to use Mitcheson’s image,

likeness, or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz,

or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit C. Icon created and

sold Exhibit C to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Mitcheson to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Mitcheson gave

permission to Icon or any other entity to use the images. Defendants deny the remaining allegations

of this Paragraph.

       87.     Mitcheson never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit C. Icon created and

sold Exhibit C to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Mitcheson to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Mitcheson gave




                                          Page 29 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 30 of 151 PageID #:638



permission to Icon or any other entity to use the images. Defendants deny the remaining allegations

of this Paragraph.

       88.     Defendants neither offered nor paid any remuneration to Mitcheson for the

unauthorized use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit C. Icon created and

sold Exhibit C to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon for

the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       89.     Defendants’ use of Mitcheson’s image, likeness, and/or identity in connection with

Polekatz impugns Mitcheson’s character, embarrasses her, and suggests – falsely – her support

and endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Mitcheson’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       90.     Defendants’ improper use of Mitcheson’s image permitted, encouraged, or

facilitated other persons, firms, and entities to further utilize and misappropriate Mitcheson’s

image in their market activities and business. In doing so, Defendants have further damaged

Mitcheson.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Mitcheson’s images by other persons


                                           Page 30 of 151
      Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 31 of 151 PageID #:639



or entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Mitcheson’s images and that instead, Defendants contracted with Third Party Defendant Icon

for the advertisements, graphic designs, photographs and images contained in Exhibit C. Icon

created and sold Exhibit C to Defendants for advertising purposes. Defendants further deny that

Mitcheson has suffered further damage related theretoo use the image. Defendant further deny that

Mitcheson has suffered further damage related thereto.

                                                        Plaintiff Sara Underwood

             91.         Underwood is, and at all times relevant to this action was, a professional model,

and actress. Underwood first appeared in Playboy in the pictorial "The Girls of the Pac 10" in the

October 2005 issue (she also graced the cover). Underwood was the Playmate of the Month in the

July, 2006 issue of the famous men's magazine. She was named Playmate of the Year in 2007. She

has been featured in many Playboy videos, and not only has appeared as herself in the films The

House Bunny (2008) and Miss March (2009), but also on episodes of such reality TV series as

Kendra (2009), The Girls Next Door (2005) and Bridget's Sexiest Beaches (2009). Ms. Underwood

has also worked on television as a continuity announcer for the Blackbelt TV cable network and

co-hosted hundreds of episodes of G4's "Attack of the Show" for a couple of years. She has over

5 million social media followers.1

             ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, including the footnote, and accordingly deny the same.

             92.         In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Underwood negotiated and expressly granted authority for such use

pursuant to agreed-upon terms and conditions and for agreed-upon compensation.



1
    In the world of modeling, the number of online “followers” or “likes” is a strong factor in determining the earning capacity of a model.

                                                                Page 31 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 32 of 151 PageID #:640



       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       93.     Underwood’s image, likeness, and/or identity are depicted in at least one

photograph, enclosed as Exhibit D to the Complaint, which was posted on social media on at least

one occasion (and has remained publically posted since those initial posting, constituting a

continuous and ongoing harm) to the create the false perception that Underwood has consented or

agreed to promote, advertise, market, and/or endorse Polekatz. Specifically, on or about October

29, 2015, Underwood’s image (posed far right in a sexy, camoflauge costume) was uploaded to

Polekatz’s Facebook page with intent to promote and market Polekatz strip club. The Image of

Underwood was used to advertise Polekatz’s “HALLOWEEN PARTY”. The use of the image

falsely implied that Underwood represents Polekatz’s strip club and that she authorized Polekatz

to use her image for promotional and marketing purposes. The image was used without the consent

of Underwood and was manipulated to intentionally give the impression that Underwood is a

spokesperson for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit D. Icon created and

sold Exhibit D to Defendants for advertising purposes. Defendants admit that the image of

Underwood described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny

the remaining allegations in this Paragraph. Answering further, Exhibit D speaks for itself.

       94.     Underwood’s image, likeness, and/or identity in Exhibit D is being used as

advertising, and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit D. Icon created and


                                         Page 32 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 33 of 151 PageID #:641



sold Exhibit D to Defendants for advertising purposes. Further stating, Exhibit D speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit D or any other posting besides

the above-referenced Facebook posting.

       95.     Defendants’ unauthorized use of Underwood’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Underwood’s image and likeness, they did so unlawfully, without authorization, and consent, and

Underwood suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit D. Icon created and

sold Exhibit D to Defendants for advertising purposes. Defendants admit that they posted the

image described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       96.     Underwood has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Underwood for advertising. However, Defendants have insufficient information with which to

respond to the allegations relating to whether Underwood has ever been hired or entered into a

contract with Icon or any other entity to use the images.




                                          Page 33 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 34 of 151 PageID #:642



       97.     Defendants never sought permission or authority to use Underwood’s image,

likeness, or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz,

or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit D. Icon created and

sold Exhibit D to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Underwood to use the images. However, Defendants have

insufficient information with which to respond to the allegations relating to whether Underwood

gave permission to Icon or any other entity to use the images. Defendants deny the remaining

allegations of this Paragraph.

       98.     Underwood never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit D. Icon created and

sold Exhibit D to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Underwood to use the image. However, Defendants have

insufficient information with which to respond to the allegations relating to whether Underwood

gave permission to Icon or any other entity to use the images. Defendants deny the remaining

allegations of this Paragraph.

       99.     Defendants neither offered nor paid any remuneration to Underwood for the

unauthorized use of her image, likeness, or identity.




                                          Page 34 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 35 of 151 PageID #:643



       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit D. Icon created and

sold Exhibit D to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon

for the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       100.    Defendants’ use of Underwood’s image, likeness, and/or identity in connection

with Polekatz impugns Underwood’s character, embarrasses her, and suggests – falsely – her

support and endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Underwood’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       101.    Defendants’ improper use of Underwood’s image permitted, encouraged, or

facilitated other persons, firms, and entities to further utilize and misappropriate Underwood’s

image in their market activities and business. In doing so, Defendants have further damaged

Underwood.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Underwood’s images by other persons

or entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Underwood’s images and that instead, Defendants contracted with Third Party Defendant

Icon for the advertisements, graphic designs, photographs and images contained in Exhibit D. Icon




                                           Page 35 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 36 of 151 PageID #:644



created and sold Exhibit D to Defendants for advertising purposes. Defendants further deny that

Underwood has suffered further damage related thereto.

                                           Plaintiff Eva Pepaj

       102.    Pepaj is, and at all times relevant to this action was, a professional model, and

actress. Pepaj moved to Hollywood in 2004 to pursue her acting and modeling career. She is known

for her roles in the movies: The Hand Off (2009), Interior, Leather Bar, (2013) and The Romp

(2011). Pepaj was a feature in a national Diet Coke TV commercial. Pepaj is a professional model

working model and actress and her work includes from runways to high fashion, to print and film.

Pepaj has over 50,500 followers on Instagram.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       103.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Pepaj negotiated and expressly granted authority for such use pursuant to

agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       104.    Pepaj’s image, likeness, and/or identity are depicted in at least two photographs,

enclosed as Exhibit E to the Complaint, which were posted on social media on at least one

occasion (and have remained publically posted since those initial posting, constituting a continuous

and ongoing harm) to the create the false perception that Pepaj has consented or agreed to promote,

advertise, market, and/or endorse Polekatz. Specifically, on or about March 16, 2017, Pepaj’s

image was uploaded to Polekatz’s Facebook page with intent to promote and market Polekatz strip

club. The Facebook caption on the image of Posada mentioned “Already 25 Sexy kittens in the


                                          Page 36 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 37 of 151 PageID #:645



house! $10 dances $5 Jameson Irish Whiskey shots $5 Guinness until 3 am”. Additionally, on or

about October 18, 2016, another Image of Pepaj (posed center wearing a sexy, devil’s costume)

was also uploaded to Polekatz’s Facebook page with intent to promote and market Polekatz strip

club. The second Image of Pepaj was used to advertise Polekatz’s “Monsters Ball VIP Party”. The

same Image of Ms. Pepaj was used on Polekatz’s Instagram page on or about October 24, 2016.

The use of the images falsely implied that Pepaj represents Polekatz’s strip club and that she

authorized Polekatz to use her images for promotional and marketing purposes. The images were

used without the consent of Pepaj and were manipulated to intentionally give the impression that

Pepaj is a spokesperson for Polekatz, working at Polekatz, and/or that she endores Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created and

sold Exhibit E to Defendants for advertising purposes. Defendants admit that the image of Pepaj

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit E speaks for itself.

       105.    Pepaj’s image, likeness, and/or identity in Exhibit E is being used as advertising,

and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created and

sold Exhibit E to Defendants for advertising purposes. Further stating, Exhibit E speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit E or any other posting besides

the above-referenced Facebook posting.




                                          Page 37 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 38 of 151 PageID #:646



       106.    Defendants’ unauthorized use of Pepaj’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Pepaj’s image and likeness, they did so unlawfully, without authorization, and consent, and Pepaj

suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created and

sold Exhibit E to Defendants for advertising purposes. Defendants admit that they posted the image

described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       107.    Pepaj has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Pepaj for advertising. However, Defendants have insufficient information with which to respond

to the allegations relating to whether Pepaj has ever been hired or entered into a contract with Icon

or any other entity to use the images.

       108.    Defendants never sought permission or authority to use Pepaj’s image, likeness, or

identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created and


                                          Page 38 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 39 of 151 PageID #:647



sold Exhibit E to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Pepaj to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Pepaj gave permission to

Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       109.    Pepaj never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created and

sold Exhibit E to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Pepaj to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Pepaj gave permission to

Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       110.    Defendants neither offered nor paid any remuneration to Pepaj for the unauthorized

use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created and

sold Exhibit E to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon for

the images. Defendants have insufficient information with which to respond to the allegations




                                           Page 39 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 40 of 151 PageID #:648



relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       111.    Defendants’ use of Pepaj’s image, likeness, and/or identity in connection with

Polekatz impugns Pepaj’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Pepaj’s feelings about the advertisements and Defendants deny the remaining

allegations of this Paragraph.

       112.    Defendants’ improper use of Pepaj’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Pepaj’s image in their market

activities and business. In doing so, Defendants have further damaged Pepaj.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Pepaj’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Pepaj’s images and that instead, Defendants contracted with Third Party Defendant Icon for

the advertisements, graphic designs, photographs and images contained in Exhibit E. Icon created

and sold Exhibit E to Defendants for advertising purposes. Defendants further deny that Pepaj has

suffered further damage related thereto.

                                           Plaintiff Jesse Golden

       113.    Golden is, and at all times relevant to this action was, a model, and business woman.

She became a supermodel with high profile clients that included Abercrombie & Fitch, Victoria

Secret, Lucy Sport, Coca-Cola, GAP, and Nike. She has graced the covers of magazines like New

York Times, Fitness, New Port Beach, Yoga International, and many others. Golden shares her


                                           Page 40 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 41 of 151 PageID #:649



secrets on her own blog and also writes for many other magazines and sites. She’s currently

becoming a Holistic Health Practitioner and is a certified Hatha yoga teacher. She has her own

fitness and yoga brand and products. Working for many notable fashion brands, dozens of

commercials, television and film; Golden continues to expand her career through life experiences.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       114.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Golden negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       115.    Golden’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit F to the Complaint, which was posted on social media on at least one occasion

(and has remained publically posted since those initial posting, constituting a continuous and

ongoing harm) to the create the false perception that Golden has consented or agreed to promote,

advertise, market, and/or endorse Polekatz. Specifically, on or about October 18, 2016, Golden’s

image (posed far left in a sexy, witch’s costume) was uploaded to Polekatz’s Facebook page with

intent to promote and market Polekatz strip club. The Image of Golden was used to advertise

Polekatz’s “Monsters Ball VIP Party”. The same Image of Ms. Golden was used on Polekatz’s

Instagram page on or about October 24, 2016. The use of the image falsely implied that Golden

represents Polekatz’s strip club and that she authorized Polekatz to use her image for promotional

and marketing purposes. The image was used without the consent of Golden and was manipulated




                                         Page 41 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 42 of 151 PageID #:650



to intentionally give the impression that Golden is a spokesperson for Polekatz, working at

Polekatz, and/or that she endorses Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit F. Icon created and

sold Exhibit F to Defendants for advertising purposes. Defendants admit that the image of Golden

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit F speaks for itself.

       116.    Golden’s image, likeness, and/or identity in Exhibit F is being used as advertising,

and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit F. Icon created and

sold Exhibit F to Defendants for advertising purposes. Further stating, Exhibit F speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit F or any other posting besides the

above-referenced Facebook posting.

       117.    Defendants’ unauthorized use of Golden’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Golden’s image and likeness, they did so unlawfully, without authorization, and consent, and

Golden suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.




                                          Page 42 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 43 of 151 PageID #:651



       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit F. Icon created and

sold Exhibit F to Defendants for advertising purposes. Defendants admit that they posted the image

described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       118.    Golden has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Golden for advertising. However, Defendants have insufficient information with which to respond

to the allegations relating to whether Golden has ever been hired or entered into a contract with

Icon or any other entity to use the images.

       119.    Defendants never sought permission or authority to use Golden’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       ANSWER:         Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit F. Icon created and

sold Exhibit F to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Golden to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Golden gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.




                                          Page 43 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 44 of 151 PageID #:652



       120.    Golden never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit F. Icon created and

sold Exhibit F to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Golden to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Golden gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       121.    Defendants neither offered nor paid any remuneration to Golden for the

unauthorized use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit F. Icon created and

sold Exhibit F to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon for

the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       122.    Defendants’ use of Golden’s image, likeness, and/or identity in connection with

Polekatz impugns Golden’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.




                                           Page 44 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 45 of 151 PageID #:653



       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Golden’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       123.    Defendants’ improper use of Golden’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Golden’s image in their

market activities and business. In doing so, Defendants have further damaged Golden.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Golden’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Golden’s images and that instead, Defendants contracted with Third Party Defendant Icon

for the advertisements, graphic designs, photographs and images contained in Exhibit F. Icon

created and sold Exhibit F to Defendants for advertising purposes. Defendants further deny that

Golden has suffered further damage related thereto.

                                           Plaintiff Lina Posada

       124.    Posada is, and at all times relevant to this action was, a fashion model and designer.

A native of Barranquilla, Colombia, Posada best known as a model for the Besame and Espiral

lingerie collections. Posada has also modeled for Paradizia Swimwear, Babalú Swimwear, Irgus

Swimwear, Ujeans, as well as many others. She has over 500,000 YouTube views, over 5,700

Twitter followers, over 8,100 Facebook followers, and over 94,400 Instagram followers.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.




                                           Page 45 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 46 of 151 PageID #:654



       125.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Posada negotiated and expressly granted authority for such use pursuant

to agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       126.    Posada’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit G to the Complaint, which has been used at least one time (and has remained

publically posted since the initial posting, constituting a continuous and ongoing harm) to create

the false perception that Posada has consented or agreed to promote, advertise, market, and/or

endorse Polekatz. Specifically, on or about March 8, 2016, Posada’s image was uploaded to

Polekatz’s Facebook page with intent to promote and market Polekatz strip club. The Image of

Posada was used to advertise Polekatz’s “St. Patty’s Day”. The use of this image falsely implied

that Posada represents Polekatz strip club and that she authorized Polekatz to use her image for

promotional and marketing purposes. The image was used without the consent of Posada and was

manipulated to intentionally give the impression that Posada is a spokesperson for Polekatz,

working at Polekatz, and/or that she endorses Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created and

sold Exhibit G to Defendants for advertising purposes. Defendants admit that the image of Posada

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit G speaks for itself.

       127.    Posada’s image, likeness, and/or identity in Exhibit G are being used as advertising

and on social media.


                                         Page 46 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 47 of 151 PageID #:655



       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created and

sold Exhibit G to Defendants for advertising purposes. Further stating, Exhibit G speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit G or any other posting besides

the above-referenced Facebook posting.

       128.    Defendants’ unauthorized use of Posada’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Posada’s image and likeness, they did so unlawfully, without authorization, and consent, and

Posada suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created and

sold Exhibit G to Defendants for advertising purposes. Defendants admit that they posted the

image described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       129.    Posada has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Posada for advertising. However, Defendants have insufficient information with which to respond




                                          Page 47 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 48 of 151 PageID #:656



to the allegations relating to whether Posada has ever been hired or entered into a contract with

Icon or any other entity to use the images.

       130.    Defendants never sought permission or authority to use Posada’s image, likeness,

or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.

       ANSWER:         Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created and

sold Exhibit G to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Posada to use the images. However, Defendants have

insufficient information with which to respond to the allegations relating to whether Posada gave

permission to Icon or any other entity to use the images. Defendants deny the remaining allegations

of this Paragraph.

       131.    Posada never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market or endorse

Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created and

sold Exhibit G to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Posada to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Posada gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.




                                          Page 48 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 49 of 151 PageID #:657



       132.    Defendants neither offered nor paid any remuneration to Posada for the

unauthorized use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created and

sold Exhibit G to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon

for the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       133.    Defendants’ use of Posada’s image, likeness, and/or identity in connection with

Polekatz’s impugns Posada’ character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Posada’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       134.    Defendants’ improper use of Posada’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Posada’ image in their

market activities and business. In doing so, Defendants has further damaged Posada.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Posada’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Posada’s images and that instead, Defendants contracted with Third Party Defendant Icon for

the advertisements, graphic designs, photographs and images contained in Exhibit G. Icon created


                                           Page 49 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 50 of 151 PageID #:658



and sold Exhibit G to Defendants for advertising purposes. Defendants further deny that Posada

has suffered further damage related thereto.

                                       Plaintiff Tiffany Toth Gray

       135.    Gray is, and at all times relevant to this action was, a model. Gray takes great pride

in holding the prestigious title of a Playboy Playmate. Gray was the Playboy “Cyber Girl of the

Month” for May 2006. She then went on to pose for three pictorials under Playboy’s Fresh Faces.

Moreover, she has not only been featured in such magazines as Super Street Bike, Import Tuner,

Sport Truck, Iron Man, Seventeen, and Maxim, but has also posed for various catalogs. Gray has

over 3.8 million Facebook followers, over 1.2 million Instagram followers, and over 223,300

Twitter followers.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       136.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Gray negotiated and expressly granted authority for such use pursuant to

agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       137.    Gray’s image, likeness, and/or identity are depicted in at least two photographs,

enclosed as Exhibit H to the Complaint, which were posted on social media on at least four

occasions (and have remained publically posted since those initial posting, constituting a

continuous and ongoing harm) to the create the false perception that Gray has consented or agreed

to promote, advertise, market, and/or endorse Polekatz. Specifically, on or about October 29, 2015,

Gray’s image (posed far left in a sexy, cat costume) was uploaded to Polekatz’s Facebook page


                                          Page 50 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 51 of 151 PageID #:659



with intent to promote and market Polekatz strip club. The Image of Gray was used to advertise

Polekatz’s “HALLOWEEN PARTY”. Additionally, on or about December 17, 2015, another

Image of Gray (posed center wearing red lingerie) was also uploaded to Polekatz’s Facebook page

with intent to advertise Polekatz’s “Winter Wonderland VIP Event”. That same Image of Gray

was also used on Polekatz’ website, and again on their Facebook page as Polekatz’ Facebook

profile picture. The use of the images falsely implied that Gray represents Polekatz’s strip club

and that she authorized Polekatz to use her images for promotional and marketing purposes. The

image was used without the consent of Gray and was manipulated to intentionally give the

impression that Gray is a spokesperson for Polekatz, working at Polekatz, and/or that she endores

Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created and

sold Exhibit H to Defendants for advertising purposes. Defendants admit that the image of Gray

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit H speaks for itself.

       138.    Gray’s image, likeness, and/or identity in Exhibit H is being used as advertising,

and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created and

sold Exhibit H to Defendants for advertising purposes. Further stating, Exhibit H speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit H or any other posting besides

the above-referenced Facebook posting.


                                          Page 51 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 52 of 151 PageID #:660



       139.    Defendants’ unauthorized use of Gray’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Facebook account or website could view, access, and even download

the image from the date it was first posted until present. During the entire timeframe that

Defendants’ used Gray’s image and likeness, they did so unlawfully, without authorization, and

consent, and Gray suffered a continued or repeated injury as a result of Defendants’ unlawful

conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created and

sold Exhibit H to Defendants for advertising purposes. Defendants admit that they posted the

image described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       140.    Gray has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Gray for advertising. However, Defendants have insufficient information with which to respond

to the allegations relating to whether Gray has ever been hired or entered into a contract with Icon

or any other entity to use the images.

       141.    Defendants never sought permission or authority to use Gray’s image, likeness, or

identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.




                                          Page 52 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 53 of 151 PageID #:661



       ANSWER:          Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created and

sold Exhibit H to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Gray to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Gray gave permission to

Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       142.    Gray never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created and

sold Exhibit H to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly seek permission from Gray to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Gray gave permission to

Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       143.    Defendants neither offered nor paid any remuneration to Gray for the unauthorized

use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created and

sold Exhibit H to Defendants for advertising purposes. Accordingly, Polekatz admits that it did

not directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon


                                           Page 53 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 54 of 151 PageID #:662



for the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       144.    Defendants’ use of Gray’s image, likeness, and/or identity in connection with

Polekatz impugns Gray’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Gray’s feelings about the advertisements and Defendants deny the remaining

allegations of this Paragraph.

       145.    Defendants’ improper use of Gray’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Gray’s image in their market

activities and business. In doing so, Defendants have further damaged Gray.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Gray’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Gray’s images and that instead, Defendants contracted with Third Party Defendant Icon for

the advertisements, graphic designs, photographs and images contained in Exhibit H. Icon created

and sold Exhibit H to Defendants for advertising purposes. Defendants further deny that Gray has

suffered further damage related thereto.

                                        Plaintiff Jaclyn Swedberg

       146.    Swedberg is, and at all times relevant to this action was, a model, and actress.

Swedberg has appeared in a number of TV series including, Badass, Playboy’s Beach House, Pauly

Shore’s Paulytic’s, Snake and Mongoose and a series called Muck, in which she has a starring


                                           Page 54 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 55 of 151 PageID #:663



recurring role. Swedberg was Playboy’s Playmate of the month April 2011 and went on to win

Playmate of the Year 2012/ 2013. Swedberg has over 1 million Instagram followers, and over

210,100 Twitter followers.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       147.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Swedberg negotiated and expressly granted authority for such use

pursuant to agreed-upon terms and conditions and for agreed-upon compensation.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       148.    Swedberg’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit I to the Complaint, which was posted on social media on at least one occasion

(and has remained publically posted since those initial posting, constituting a continuous and

ongoing harm) to the create the false perception that Swedberg has consented or agreed to promote,

advertise, market, and/or endorse Polekatz. Specifically, on or about June 2, 2016, Swedberg’s

image (posed center laying down) was uploaded to Polekatz’s Instagram page with intent to

promote and market Polekatz strip club. The Image of Swedberg was used to advertise Polekatz’s

“CIRQUE DU NOIR VIP EVENT”. The use of the image falsely implied that Swedberg represents

Polekatz’s strip club and that she authorized Polekatz to use her image for promotional and

marketing purposes. The image was used without the consent of Swedberg and was manipulated

to intentionally give the impression that Swedberg is a spokesperson for Polekatz, working at

Polekatz, and/or that she endores Polekatz.




                                         Page 55 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 56 of 151 PageID #:664



       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit I. Icon created and

sold Exhibit I to Defendants for advertising purposes. Defendants admit that the image of

Swedberg described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny

the remaining allegations in this Paragraph. Answering further, Exhibit I speaks for itself.

       149.    Swedberg’s image, likeness, and/or identity in Exhibit I is being used as

advertising, and on social media.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit I. Icon created and

sold Exhibit I to Defendants for advertising purposes. Further stating, Exhibit I speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph

to the extent that they reference any other image besides Exhibit I or any other posting besides the

above-referenced Facebook posting.

       150.    Defendants’ unauthorized use of Swedberg’s image and likeness was continuous

and ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants’ Instagram account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Swedberg’s image and likeness, they did so unlawfully, without authorization, and consent, and

Swedberg suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit I. Icon created and

sold Exhibit I to Defendants for advertising purposes. Defendants admit that they posted the image


                                          Page 56 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 57 of 151 PageID #:665



described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       151.    Swedberg has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Swedberg for advertising. However, Defendants have insufficient information with which to

respond to the allegations relating to whether Swedberg has ever been hired or entered into a

contract with Icon or any other entity to use the images.

       152.    Defendants never sought permission or authority to use Swedberg’s image,

likeness, or identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz,

or any Polekatz event.

       ANSWER:           Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit I. Icon created and

sold Exhibit I to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Swedberg to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Swedberg gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       153.    Swedberg never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit I. Icon created and


                                          Page 57 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 58 of 151 PageID #:666



sold Exhibit I to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Swedberg to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Swedberg gave permission

to Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       154.    Defendants neither offered nor paid any remuneration to Underwood for the

unauthorized use of her image, likeness, or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit I. Icon created and

sold Exhibit I to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon for

the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       155.    Defendants’ use of Swedberg’s image, likeness, and/or identity in connection with

Polekatz impugns Swedberg’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Swedberg’s feelings about the advertisements and Defendants deny the

remaining allegations of this Paragraph.

       156.    Defendants’ improper use of Swedberg’s image permitted, encouraged, or

facilitated other persons, firms, and entities to further utilize and misappropriate Swedberg’s image

in their market activities and business. In doing so, Defendants have further damaged Swedberg.


                                           Page 58 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 59 of 151 PageID #:667



       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Swedberg’s images by other persons

or entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Swedberg’s images and that instead, Defendants contracted with Third Party Defendant Icon

for the advertisements, graphic designs, photographs and images contained in Exhibit I. Icon

created and sold Exhibit I to Defendants for advertising purposes. Defendants further deny that

Skinner has suffered further damage related thereto.

                                          Plaintiff Sarah Stage

       157.    Stage is, and at all times relevant to this action was, a glamour model, and actress.

Stage has worked for brands such as Fredericks of Hollywood, Jafra Cosmetics, Buffalo Jeans,

Sky Clothing, and Beach Bunny Swimwear. Ms. Stage has also done commercials for Kia,

Budweiser, Samsung and she has appeared in magazines such as Maxim, Shape, and Allure. Stage

is a social media influencer with 2.2 million followers on Instagram, 23,000 followers on Twitter,

more than 50,000 views on Snapchat, and more than 114,780 likes on Facebook.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       158.    In all instances of commercial marketing and promotion of her image, likeness, or

identity by third parties, Stage negotiated and expressly granted authority for such use pursuant to

agreed-upon terms and conditions and for agreed-upon compensation.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       159.    Stage’s image, likeness, and/or identity are depicted in at least one photograph,

enclosed as Exhibit J to the Complaint, which has been used at least one time (and has remained


                                          Page 59 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 60 of 151 PageID #:668



publically posted since the initial posting, constituting a continuous and ongoing harm) to create

the false perception that Stage has consented or agreed to promote, advertise, market and/or

endorse Polekatz. Specifically, on October 2, 2017, Stage’s image (posed far left with a black

costume) was uploaded to Polekatz’s Instagram page with intent to promote and market Polekatz

strip club. The Image of Stage was used to advertise Polekatz’s “MONSTERS BALL A VIP

EVENT”. The same Image of Ms. Stage was used on Polekatz’s Instagram page on or about

October 11, 2017. The use of this image falsely implied that Stage represents Polekatz strip club

and that she authorized Polekatz to use her image for promotional and marketing purposes. The

image was used without the consent of Stage and was manipulated to intentionally give the

impression that Stage is a spokesperson for Polekatz, working at Polekatz, and/or that she endorses

Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created and

sold Exhibit J to Defendants for advertising purposes. Defendants admit that the image of Stage

described in this Paragraph was posted on Polekatz’s Facebook page. Defendants deny the

remaining allegations in this Paragraph. Answering further, Exhibit J speaks for itself.

       160.    Stage’s image, likeness, and/or identity in Exhibit J are being used as advertising,

on social media, and for branding purposes.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created and

sold Exhibit J to Defendants for advertising purposes. Further stating, Exhibit J speaks for itself.

Defendants have insufficient knowledge with which to respond to the allegations in this Paragraph




                                          Page 60 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 61 of 151 PageID #:669



to the extent that they reference any other image besides Exhibit J or any other posting besides the

above-referenced Facebook posting.

       161.    Defendants’ unauthorized use of Stage’s image and likeness was continuous and

ongoing in that it was never removed after it was initially posted by Defendants; further, the

manner in which Defendants’ used the subject image was ongoing and continuous in that any

person visiting Defendants Instagram account could view, access, and even download the image

from the date it was first posted until present. During the entire timeframe that Defendants’ used

Stage’s image and likeness, they did so unlawfully, without authorization, and consent, and Stage

suffered a continued or repeated injury as a result of Defendants’ unlawful conduct.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created and

sold Exhibit J to Defendants for advertising purposes. Defendants admit that they posted the image

described above on their Facebook page. Defendants deny the remaining allegations of this

Paragraph.

       162.    Stage has never been hired by Defendants or contracted with Defendants to

advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants admit that they did not directly hire or enter into a contract with

Stage for advertising. However, Defendants have insufficient information with which to respond

to the allegations relating to whether Stage has ever been hired or entered into a contract with Icon

or any other entity to use the images.

       163.    Defendants never sought permission or authority to use Stage’s image, likeness, or

identity to advertise, promote, market, or endorse Defendants’ businesses, Polekatz, or any

Polekatz event.


                                          Page 61 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 62 of 151 PageID #:670



       ANSWER:          Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created and

sold Exhibit J to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Stage to use the images. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Stage gave permission to

Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       164.    Stage never gave permission, assigned, licensed, or otherwise consented to

Defendants using her image, likeness, or identity to advertise, promote, market, or endorse

Defendants’ businesses, Polekatz, or any Polekatz event.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created and

sold Exhibit J to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly seek permission from Stage to use the image. However, Defendants have insufficient

information with which to respond to the allegations relating to whether Stage gave permission to

Icon or any other entity to use the images. Defendants deny the remaining allegations of this

Paragraph.

       165.    Defendants neither offered nor paid any remuneration to Stage for the unauthorized

use of her image, likeness or identity.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created and

sold Exhibit J to Defendants for advertising purposes. Accordingly, Polekatz admits that it did not

directly compensate or offer to compensate Plaintiffs and that Defendants compensated Icon for


                                          Page 62 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 63 of 151 PageID #:671



the images. Defendants have insufficient information with which to respond to the allegations

relating to whether Plaintiffs were compensated for the use of said image. Defendants deny the

remaining allegations of this Paragraph.

       166.     Defendants’ use of Stage’s image, likeness, and/or identity in connection with

Polekatz impugns Stage’s character, embarrasses her, and suggests – falsely – her support and

endorsement of Defendants’ establishment.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to Stage’s feelings about the advertisements and Defendants deny the remaining

allegations of this Paragraph.

       167.     Defendants’ improper use of Stage’s image permitted, encouraged, or facilitated

other persons, firms, and entities to further utilize and misappropriate Stage’s image in their market

activities and business. In doing so, Defendants has further damaged Stage.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations in this

Paragraph relating to the utilization or misappropriation of Stage’s images by other persons or

entities and accordingly, Defendants deny the same. Defendants further deny that it improperly

used Stage’s images and that instead, Defendants contracted with Third Party Defendant Icon for

the advertisements, graphic designs, photographs and images contained in Exhibit J. Icon created

and sold Exhibit J to Defendants for advertising purposes. Defendants further deny that Stage has

suffered further damage related thereto.

                                      CAUSES OF ACTION

      Plaintiff Jessica Hinton a/k/a Jessa Hinton’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                     HINTON COUNT I
              Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


                                           Page 63 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 64 of 151 PageID #:672



        168.    Hinton re-alleges paragraphs 1-21, 22, 32-57, and 58-68 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        169.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Hinton from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        170.    Defendants used Hinton’s image, likeness and/or identity as described herein

without authority in order to create the perception that Hinton worked at or was otherwise affiliated

with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        171.    Defendants’ use of Hinton’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        ANSWER: Defendants deny the allegations of this Paragraph.

        172.    Defendants’ unauthorized use of Hinton’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other


                                           Page 64 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 65 of 151 PageID #:673



things, that Hinton worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Hinton would participate in or appear at the specific events

promoted in the advertisements.

       ANSWER: Defendants deny the allegations of this Paragraph.

       173.    Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Hinton

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       174.    Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Hinton worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                           Page 65 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 66 of 151 PageID #:674



       175.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       176.    Defendants’ unauthorized use of Hinton’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

       177.    Defendants knew or should have known that their unauthorized use of Hinton’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       178.    Defendants’ unauthorized use of Hinton’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                          Page 66 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 67 of 151 PageID #:675



         179.   Defendants’ wrongful conduct as described herein was willful.

         ANSWER: Defendants deny the allegations of this Paragraph.

         180.   As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

         ANSWER: Defendants deny the allegations of this Paragraph.

         181.   Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Hinton of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Hinton.

         ANSWER: Defendants deny the allegations of this Paragraph.

         182.   The method and manner in which Defendants used the image of Hinton further

evinces that Defendants were aware of or consciously disregarded the fact that Hinton did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

         ANSWER: Defendants deny the allegations of this Paragraph.

         183.   Defendants had caused irreparable harm to Hinton, her reputation and brand by

attributing to Hinton the strip club lifestyle and activities at Polekatz.

         ANSWER: Defendants deny the allegations of this Paragraph.

         184.   Defendants’ unauthorized use of Hinton’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Hinton in an amount to be determined at

trial.

         ANSWER: Defendants deny the allegations of this Paragraph.

         WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.




                                            Page 67 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 68 of 151 PageID #:676



                                   HINTON COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

       185.    Hinton re-alleges paragraphs 1-21, 22, 32-57, and 58-68 above above, and

incorporates the same by reference as though fully set forth herein.

       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

       186.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Hinton from the conduct described herein.

       ANSWER: Defendants deny the allegations of this Paragraph.

       187.    Defendants used Hinton’s image in order to create the false impression with the

public that Hinton either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       188.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       189.    Hinton is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Hinton’s images in magazines and online. By virtue of Hinton’s use of her image and

                                          Page 68 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 69 of 151 PageID #:677



identify to build her brand, she has acquired a distinctiveness through secondary meaning. Hinton’s

image either suggests the basic nature of her product or service, identifies the characteristic of her

product or service, or suggests the characteristics of her product or service that requires an effort

of the imagination by the consumer in order to be understood as descriptive. As such, her brand –

the reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       190.     Both Hinton and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

       ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

       191.     As such, an unauthorized use of Hinton’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Hinton. There is no doubt that Defendants’ used Hinton’s image for advertising purposes, that is

to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Hinton’s image and likeness was an existing intent to commercialize an interest in Hinton’s image

and likeness.

       ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who




                                           Page 69 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 70 of 151 PageID #:678



created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

       192.    Defendants’ use of Hinton’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Hinton’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Hinton, or sponsored, approved or associated with Hinton.

       ANSWER: Defendants deny the allegations of this Paragraph.

       193.    Despite the fact that Defendants were at all times aware that Hinton neither worked

at, nor endorsed their strip club, nevertheless, they used Hinton’s image in order to mislead

potential customers as to Hinton’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Hinton has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       194.    Defendants knew that their use of Hinton’s image would cause consumer confusion

as to Hinton’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       195.    Upon information and belief, Defendants’ use of Hinton’s image did in fact cause

consumer confusion as to Hinton’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       196.    As a direct and proximate result of Defendants’ actions, Hinton has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the




                                          Page 70 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 71 of 151 PageID #:679



advertisements depicting Hinton’s image, likeness and/or identity, or how Hinton’s image,

likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       197.    Further, any failure, neglect or default by Defendants will reflect adversely on

Hinton as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Hinton to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Hinton.

       ANSWER: Defendants deny the allegations of this Paragraph.

       198.    Due to Polekatz’s unauthorized use of Hinton’s image, Hinton has been damaged

in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                      HINTON COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time

                                     HINTON COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                      HINTON COUNT V
                              (Negligence and Respondeat Superior)


                                           Page 71 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 72 of 151 PageID #:680



        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

             Plaintiff Cora Skinner’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                      SKINNER COUNT I
               Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


        246.     Skinner re-alleges paragraphs 1-21, 23, 32-57 and 69–79 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        247.      Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Skinner from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        248.     Defendants used Skinner’s image, likeness and/or identity as described herein

without authority in order to create the perception that Skinner worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants deny the allegations of this Paragraph.




                                           Page 72 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 73 of 151 PageID #:681



       249.    Defendants’ use of Skinner’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

       ANSWER: Defendants deny the allegations of this Paragraph.

       250.    Defendants’ unauthorized use of Skinner’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Skinner worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Skinner would participate in or appear at the specific events

promoted in the advertisements.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

       251.    Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Skinner

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.


                                           Page 73 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 74 of 151 PageID #:682



       ANSWER: Defendants deny the allegations of this Paragraph.

       252.    Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Skinner worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       253.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       254.    Defendants’ unauthorized use of Skinner’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.




                                           Page 74 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 75 of 151 PageID #:683



       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       255.    Defendants knew or should have known that their unauthorized use of Skinner’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       256.    Defendants’ unauthorized use of Skinner’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       257.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       258.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

       ANSWER: Defendants deny the allegations of this Paragraph.

       259.    Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Skinner of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Skinner.

       ANSWER: Defendants deny the allegations of this Paragraph.

       260.    The method and manner in which Defendants used the image of Skinner further

evinces that Defendants were aware of or consciously disregarded the fact that Skinner did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

       ANSWER: Defendants deny the allegations of this Paragraph.




                                         Page 75 of 151
   Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 76 of 151 PageID #:684



            261.   Defendants had caused irreparable harm to Skinner, her reputation and brand by

attributing to Skinner the strip club lifestyle and activities at Polekatz.

            ANSWER: Defendants deny the allegations of this Paragraph.

            262.   Defendants’ unauthorized use of Skinner’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Skinner in an amount to be determined

at trial.

            ANSWER: Defendants deny the allegations of this Paragraph.

            WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                       SKINNER COUNT II
               (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


            263.   Skinner re-alleges paragraphs 1-21, 23, 32-57 and 69–79 above, and incorporates

the same by reference as though fully set forth herein.

            ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

            264.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Skinner from the conduct described herein

            ANSWER: Defendants deny the allegations of this Paragraph.

            265.   Defendants used Skinner’s image in order to create the false impression with the

public that Skinner either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

            ANSWER: Defendants deny the allegations of this Paragraph.

            266.   Thus, this was done in furtherance of Defendants’ commercial benefit.
                                             Page 76 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 77 of 151 PageID #:685



        ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

        267.     Skinner is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Skinner’s images in magazines and online. By virtue of Skinner’s use of her image and

identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Skinner’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        268.     Both Skinner and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

        ANSWER: Defendants admit they compete in the entertainment industry. Defendants lack

sufficient knowledge to admit or deny the remaining allegations of this Paragraph, and accordingly

deny the same.


                                           Page 77 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 78 of 151 PageID #:686



       269.    As such, an unauthorized use of Skinner’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Skinner. There is no doubt that Defendants’ used Skinner’s image for advertising purposes, that is

to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Skinner’s image and likeness was an existing intent to commercialize an interest in Skinner’s

image and likeness

       ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

       270.    Defendants’ use of Skinner’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Skinner’s fans and present and prospective clients into believing that Polekatz’s advertisements

are endorsed by Skinner, or sponsored, approved or associated with Skinner.

       ANSWER: Defendants deny the allegations of this Paragraph.

       271.    Despite the fact that Defendants were at all times aware that Skinner neither worked

at, nor endorsed their strip club, nevertheless, they used Skinner’s image in order to mislead

potential customers as to Skinner’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Skinner has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       272.    Defendants knew that their use of Skinner’s image would cause consumer

confusion as to Skinner’s sponsorship and/or employment at Polekatz.


                                         Page 78 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 79 of 151 PageID #:687



       ANSWER: Defendants deny the allegations of this Paragraph.

       273.    Upon information and belief, Defendants’ use of Skinner’s image did in fact cause

consumer confusion as to Skinner’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       274.    As a direct and proximate result of Defendants’ actions, Skinner has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Skinner’s image, likeness and/or identity, or how Skinner’s image,

likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       275.    Further, any failure, neglect or default by Defendants will reflect adversely on

Skinner as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Skinner to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Skinner.

       ANSWER: Defendants deny the allegations of this Paragraph.

       276.    Due to Polekatz’s unauthorized use of Skinner’s image, Skinner has been damaged

in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                      SKINNER COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)


                                           Page 79 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 80 of 151 PageID #:688



        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                    SKINNER COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                     SKINNER COUNT V
                              (Negligence and Respondeat Superior)

        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

           Plaintiff Dessie Mitcheson’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    MITCHESON COUNT I
               Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


        324.     Mitcheson re-alleges paragraphs 1-21, 24, 32-57, and 80–90 above, and

incorporates the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        325.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Mitcheson from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

                                           Page 80 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 81 of 151 PageID #:689



       326.    Defendants used Mitcheson’s image, likeness and/or identity as described herein

without authority in order to create the perception that Mitcheson worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       327.    Defendants’ use of Mitcheson’s image, likeness and/or identity to advertise,

promote and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

       ANSWER: Defendants deny the allegations of this Paragraph.

       328.    Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Mitcheson worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Mitcheson would participate in or appear at the specific events

promoted in the advertisements.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.


                                          Page 81 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 82 of 151 PageID #:690



        329.   Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether

Mitcheson worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        330.   Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Mitcheson worked at or was

otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events

and activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        ANSWER: Defendants deny the allegations of this Paragraph.

        331.   Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,




                                           Page 82 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 83 of 151 PageID #:691



social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       332.    Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       333.    Defendants knew or should have known that their unauthorized use of Mitcheson’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       334.    Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       335.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       336.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

       ANSWER: Defendants deny the allegations of this Paragraph.




                                          Page 83 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 84 of 151 PageID #:692



       337.    Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Mitcheson of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Mitcheson.

       ANSWER: Defendants deny the allegations of this Paragraph.

       338.    The method and manner in which Defendants used the image of Mitcheson further

evinces that Defendants were aware of or consciously disregarded the fact that Mitcheson did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

       ANSWER: Defendants deny the allegations of this Paragraph.

       339.    Defendants had caused irreparable harm to Mitcheson, her reputation and brand by

attributing to Mitcheson the strip club lifestyle and activities at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       340.    Defendants’ unauthorized use of Mitcheson’s image, likeness and/or identity

directly and proximately caused and continue to cause damage to Mitcheson in an amount to be

determined at trial.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                 MITCHESON COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


       341.    Mitcheson re-alleges paragraphs 1-21, 24, 32-57, and 80–90 above, and

incorporates the same by reference as though fully set forth herein.



                                           Page 84 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 85 of 151 PageID #:693



       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

       342.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Mitcheson from the conduct described herein

       ANSWER: Defendants deny the allegations of this Paragraph.

       343.    Defendants used Mitcheson’s image in order to create the false impression with the

public that Mitcheson either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       344.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       345.    Mitcheson is in the business of commercializing her identity and selling her images

to reputable brands and companies for profit. Defendants’ customers are the exact demographic

that views Mitcheson’s images in magazines and online. By virtue of Mitcheson’s use of her image

and identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Mitcheson’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service


                                          Page 85 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 86 of 151 PageID #:694



that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        346.    Both Mitcheson and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

        ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

        347.    As such, an unauthorized use of Mitcheson’s image to promote a strip club created

an undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Mitcheson. There is no doubt that Defendants’ used Mitcheson’s image for advertising purposes,

that is to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use

of Mitcheson’s image and likeness was an existing intent to commercialize an interest in

Mitcheson’s image and likeness.

        ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

        348.    Defendants’ use of Mitcheson’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived


                                          Page 86 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 87 of 151 PageID #:695



Mitcheson’s fans and present and prospective clients into believing that Polekatz’s advertisements

are endorsed by Mitcheson, or sponsored, approved or associated with Mitcheson.

       ANSWER: Defendants deny the allegations of this Paragraph.

       349.    Despite the fact that Defendants were at all times aware that Mitcheson neither

worked at, nor endorsed their strip club, nevertheless, they used Mitcheson’s image in order to

mislead potential customers as to Mitcheson’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Mitcheson has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs ever

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       350.    Defendants knew that their use of Mitcheson’s image would cause consumer

confusion as to Mitcheson’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       351.    Upon information and belief, Defendants’ use of Mitcheson’s image did in fact

cause consumer confusion as to Mitcheson’s employment at and/or endorsement of Defendants’

businesses, and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       352.    As a direct and proximate result of Defendants’ actions, Mitcheson has no control

over the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Mitcheson’s image, likeness and/or identity, or how Mitcheson’s

image, likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       353.    Further, any failure, neglect or default by Defendants will reflect adversely on

Mitcheson as the believed source of origin, sponsorship, approval or association thereof,


                                         Page 87 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 88 of 151 PageID #:696



hampering efforts by Mitcheson to continue to protect her reputation for high quality professional

modeling, resulting in loss of sales thereof and the considerable expenditures to promote her

personal modeling services to legitimate mainstream media, all to the irreparable harm of

Mitcheson.

       ANSWER: Defendants deny the allegations of this Paragraph.

       354.    Due to Polekatz’s unauthorized use of Mitcheson’s image, Mitcheson has been

damaged in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                   MITCHESON COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                  MITCHESON COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                   MITCHESON COUNT V
                              (Negligence and Respondeat Superior)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

           Plaintiff Sara Underwood’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    UNDERWOOD COUNT I

                                           Page 88 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 89 of 151 PageID #:697



               Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


        402.     Underwood re-alleges paragraphs 1-21, 25, 32-57, and 91–101 above, and

incorporates the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        403.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Underwood from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        404.     Defendants used Underwood’s image, likeness and/or identity as described herein

without authority in order to create the perception that Underwood worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        405.     Defendants’ use of Underwood’s image, likeness and/or identity to advertise,

promote and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

        ANSWER: Defendants deny the allegations of this Paragraph.




                                           Page 89 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 90 of 151 PageID #:698



        406.   Defendants’ unauthorized use of Underwood’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Underwood worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Underwood would participate in or appear at the specific events

promoted in the advertisements.

        ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

        407.   Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether

Underwood worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        408.   Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Underwood worked at or was


                                         Page 90 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 91 of 151 PageID #:699



otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events

and activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       409.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       410.    Defendants’ unauthorized use of Underwood’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.




                                           Page 91 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 92 of 151 PageID #:700



       411.    Defendants knew or should have known that their unauthorized use of

Underwood’s image, likeness and/or identity would cause consumer confusion as described in this

Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       412.    Defendants’ unauthorized use of Underwood’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       413.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       414.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

       ANSWER: Defendants deny the allegations of this Paragraph.

       415.    Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Underwood of a property interest, and further acted with

actual or constructive knowledge of the high probability that injury or damage would result to

Underwood.

       ANSWER: Defendants deny the allegations of this Paragraph.

       416.    The method and manner in which Defendants used the image of Underwood further

evinces that Defendants were aware of or consciously disregarded the fact that Underwood did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

       ANSWER: Defendants deny the allegations of this Paragraph.

       417.    Defendants had caused irreparable harm to Underwood, her reputation and brand

by attributing to Underwood the strip club lifestyle and activities at Polekatz.


                                          Page 92 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 93 of 151 PageID #:701



       ANSWER: Defendants deny the allegations of this Paragraph.

       418.    Defendants’ unauthorized use of Underwood’s image, likeness and/or identity

directly and proximately caused and continue to cause damage to Underwood in an amount to be

determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                 UNDERWOOD COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


        419. Underwood re-alleges paragraphs 1-21, 25, 32-57, and 91–101 above, and

incorporates the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        420. Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Underwood from the conduct described herein

        ANSWER: Defendants deny the allegations of this Paragraph.

        421. Defendants used Underwood’s image in order to create the false impression with

the public that Underwood either worked at Defendants’ strip club, or endorsed Defendants’

businesses. This was done to promote and attract clientele to Polekatz, and thereby generate

revenue for Defendants.

        ANSWER: Defendants deny the allegations of this Paragraph.

        422. Thus, this was done in furtherance of Defendants’ commercial benefit.

        ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order
                                           Page 93 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 94 of 151 PageID #:702



to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

        423. Underwood is in the business of commercializing her identity and selling her

images to reputable brands and companies for profit. Defendants’ customers are the exact

demographic that views Underwood’s images in magazines and online. By virtue of Underwood’s

use of her image and identify to build her brand, she has acquired a distinctiveness through

secondary meaning. Underwood’s image either suggests the basic nature of her product or service,

identifies the characteristic of her product or service, or suggests the characteristics of her product

or service that requires an effort of the imagination by the consumer in order to be understood as

descriptive. As such, her brand – the reason her clients seek to hire her – is unique in that it is

encompassed in her identity, i.e., her persona.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        424. Both Underwood and Defendants compete in the entertainment industry, use

similar marketing channels and their respective endeavors overlap. They vie for the same dollars

from the same demographic consumer group.

        ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

        425. As such, an unauthorized use of Underwood’s image to promote a strip club created

an undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to


                                           Page 94 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 95 of 151 PageID #:703



Underwood. There is no doubt that Defendants’ used Underwood’s image for advertising

purposes, that is to promote their business enterprises, as such, Defendants’ unauthorized and

unlawful use of Underwood’s image and likeness was an existing intent to commercialize an

interest in Underwood’s image and likeness

        ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

        426. Defendants’ use of Underwood’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Underwood’s fans and present and prospective clients into believing that Polekatz’s

advertisements are endorsed by Underwood, or sponsored, approved or associated with

Underwood.

        ANSWER: Defendants deny the allegations of this Paragraph.

        427. Despite the fact that Defendants were at all times aware that Underwood neither

worked at, nor endorsed their strip club, nevertheless, they used Underwood’s image in order to

mislead potential customers as to Underwood’s employment at and/or affiliation with Polekatz.

        ANSWER: Defendants admit that Underwood has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

        428. Defendants knew that their use of Underwood’s image would cause consumer

confusion as to Underwood’s sponsorship and/or employment at Polekatz.

        ANSWER: Defendants deny the allegations of this Paragraph.


                                        Page 95 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 96 of 151 PageID #:704



        429. Upon information and belief, Defendants’ use of Underwood’s image did in fact

cause consumer confusion as to Underwood’s employment at and/or endorsement of Defendants’

businesses, and the goods and services provided by Defendants.

        ANSWER: Defendants deny the allegations of this Paragraph.

        430. As a direct and proximate result of Defendants’ actions, Underwood has no control

over the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Underwood’s image, likeness and/or identity, or how

Underwood’s image, likeness and/or identity is being depicted by Defendants.

        ANSWER: Defendants deny the allegations of this Paragraph.

        431. Further, any failure, neglect or default by Defendants will reflect adversely on

Underwood as the believed source of origin, sponsorship, approval or association thereof,

hampering efforts by Underwood to continue to protect her reputation for high quality professional

modeling, resulting in loss of sales thereof and the considerable expenditures to promote her

personal modeling services to legitimate mainstream media, all to the irreparable harm of

Underwood.

        ANSWER: Defendants deny the allegations of this Paragraph.

        432. Due to Polekatz’s unauthorized use of Underwood’s image, Underwood has been

damaged in an amount to be determined at trial.

        ANSWER: Defendants deny the allegations of this Paragraph.

        WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                  UNDERWOOD COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)


                                           Page 96 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 97 of 151 PageID #:705



        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                  UNDERWOOD COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                  UNDERWOOD COUNT V
                              (Negligence and Respondeat Superior)

        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

              Plaintiff Eva Pepaj’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                       PEPAJ COUNT I
               Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


        478.     Pepaj re-alleges paragraphs 1-21, 26, 32-57, and 102–112 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        479.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Pepaj from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

                                           Page 97 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 98 of 151 PageID #:706



       480.    Defendants used Pepaj’s image, likeness and/or identity as described herein without

authority in order to create the perception that Pepaj worked at or was otherwise affiliated with

Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       481.    Defendants’ use of Pepaj’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

       ANSWER: Defendants deny the allegations of this Paragraph.

       482.    Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Pepaj worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Pepaj would participate in or appear at the specific events

promoted in the advertisements.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.


                                          Page 98 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 99 of 151 PageID #:707



       483.    Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Pepaj

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       484.    Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Pepaj worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       485.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.


                                           Page 99 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 100 of 151 PageID #:708



       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       486.    Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       487.    Defendants knew or should have known that their unauthorized use of Pepaj’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       488.    Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       489.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       490.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

       ANSWER: Defendants deny the allegations of this Paragraph.

       491.    Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Pepaj of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Pepaj.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                         Page 100 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 101 of 151 PageID #:709



         492.   The method and manner in which Defendants used the image of Pepaj further

evinces that Defendants were aware of or consciously disregarded the fact that Pepaj did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

         ANSWER: Defendants deny the allegations of this Paragraph.

         493.   Defendants had caused irreparable harm to Pepaj, her reputation and brand by

attributing to Pepaj the strip club lifestyle and activities at Polekatz.

         ANSWER: Defendants deny the allegations of this Paragraph.

         494.   Defendants’ unauthorized use of Pepaj’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Pepaj in an amount to be determined at

trial.

         ANSWER: Defendants deny the allegations of this Paragraph.

         WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                     PEPAJ COUNT II
            (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


         495.   Pepaj re-alleges paragraphs 1-21, 26, 32-57, and 102–112 above, and incorporates

the same by reference as though fully set forth herein.

         ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

         496.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Pepaj from the conduct described herein

         ANSWER: Defendants deny the allegations of this Paragraph.




                                           Page 101 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 102 of 151 PageID #:710



       497.    Defendants used Pepaj’s image in order to create the false impression with the

public that Pepaj either worked at Defendants’ strip club, or endorsed Defendants’ businesses. This

was done to promote and attract clientele to Polekatz, and thereby generate revenue for Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       498.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       499.    Pepaj is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Pepaj’s images in magazines and online. By virtue of Pepaj’s use of her image and identify

to build her brand, she has acquired a distinctiveness through secondary meaning. Pepaj’s image

either suggests the basic nature of her product or service, identifies the characteristic of her product

or service, or suggests the characteristics of her product or service that requires an effort of the

imagination by the consumer in order to be understood as descriptive. As such, her brand – the

reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.




                                           Page 102 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 103 of 151 PageID #:711



       500.    Both Pepaj and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

       ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

       501.    As such, an unauthorized use of Pepaj’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to Pepaj.

There is no doubt that Defendants’ used Pepaj’s image for advertising purposes, that is to promote

their business enterprises, as such, Defendants’ unauthorized and unlawful use of Pepaj’s image

and likeness was an existing intent to commercialize an interest in Pepaj’s image and likeness

       ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

       502.    Defendants’ use of Pepaj’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Pepaj’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Pepaj, or sponsored, approved or associated with Pepaj.

       ANSWER: Defendants deny the allegations of this Paragraph.

       503.    Despite the fact that Defendants were at all times aware that Pepaj neither worked

at, nor endorsed their strip club, nevertheless, they used Pepaj’s image in order to mislead potential

customers as to Pepaj’s employment at and/or affiliation with Polekatz.


                                          Page 103 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 104 of 151 PageID #:712



       ANSWER: Defendants admit that Pepaj has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       504.    Defendants knew that their use of Pepaj’s image would cause consumer confusion

as to Pepaj’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       505.    Upon information and belief, Defendants’ use of Pepaj’s image did in fact cause

consumer confusion as to Pepaj’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       506.    As a direct and proximate result of Defendants’ actions, Pepaj has no control over

       the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Pepaj’s image, likeness and/or identity, or how Pepaj’s image,

likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       507.    Further, any failure, neglect or default by Defendants will reflect adversely on Pepaj

as the believed source of origin, sponsorship, approval or association thereof, hampering efforts

by Pepaj to continue to protect her reputation for high quality professional modeling, resulting in

loss of sales thereof and the considerable expenditures to promote her personal modeling services

to legitimate mainstream media, all to the irreparable harm of Pepaj.

       ANSWER: Defendants deny the allegations of this Paragraph.

       508.    Due to Polekatz’s unauthorized use of Pepaj’s image, Pepaj has been damaged in

an amount to be determined at trial.


                                         Page 104 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 105 of 151 PageID #:713



       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                        PEPAJ COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                      PEPAJ COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                       PEPAJ COUNT V
                              (Negligence and Respondeat Superior)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

             Plaintiff Jesse Golden’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                     GOLDEN COUNT I
              Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


       556.     Golden re-alleges paragraphs 1-21, 27, 32-57, and 113–123 above, and incorporates

the same by reference as though fully set forth herein.

       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

       557.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Golden from the conduct described herein. Specifically, the Lanham Act prohibits a party

                                          Page 105 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 106 of 151 PageID #:714



in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        558.    Defendants used Golden’s image, likeness and/or identity as described herein

without authority in order to create the perception that Golden worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        559.    Defendants’ use of Golden’s image, likeness and/or identity to advertise, promote

        and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

        ANSWER: Defendants deny the allegations of this Paragraph.

        560.    Defendants’ unauthorized use of Golden’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Golden worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Golden would participate in or appear at the specific events

promoted in the advertisements.


                                           Page 106 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 107 of 151 PageID #:715



       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

       561.    Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Golden

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       562.    Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Golden worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                          Page 107 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 108 of 151 PageID #:716



       563.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       564.    Defendants’ unauthorized use of Golden’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       565.    Defendants knew or should have known that their unauthorized use of Golden’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       566.    Defendants’ unauthorized use of Golden’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       567.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.




                                         Page 108 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 109 of 151 PageID #:717



            568.   As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

            ANSWER: Defendants deny the allegations of this Paragraph.

            569.   Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Golden of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Golden.

            ANSWER: Defendants deny the allegations of this Paragraph.

            570.   The method and manner in which Defendants used the image of Golden further

evinces that Defendants were aware of or consciously disregarded the fact that Golden did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

            ANSWER: Defendants deny the allegations of this Paragraph.

            571.   Defendants had caused irreparable harm to Golden, her reputation and brand by

attributing to Golden the strip club lifestyle and activities at Polekatz.

            ANSWER: Defendants deny the allegations of this Paragraph.

            572.   Defendants’ unauthorized use of Golden’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Golden in an amount to be determined

at trial.

            ANSWER: Defendants deny the allegations of this Paragraph.

            WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                       GOLDEN COUNT II
               (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


            573.   Golden re-alleges paragraphs 1-21, 27, 32-57, and 113–123 above, and incorporates

the same by reference as though fully set forth herein.
                                            Page 109 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 110 of 151 PageID #:718



       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

       574.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Golden from the conduct described herein

       ANSWER: Defendants deny the allegations of this Paragraph.

       575.    Defendants used Golden’s image in order to create the false impression with the

public that Golden either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       576.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       577.    Golden is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Golden’s images in magazines and online. By virtue of Golden’s use of her image and

identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Golden’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service


                                          Page 110 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 111 of 151 PageID #:719



that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        578.    Both Golden and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

        ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

        579.    As such, an unauthorized use of Golden’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Golden. There is no doubt that Defendants’ used Golden’s image for advertising purposes, that is

to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Golden’s image and likeness was an existing intent to commercialize an interest in Golden’s image

and likeness

        ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

        580.    Defendants’ use of Golden’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived


                                          Page 111 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 112 of 151 PageID #:720



Golden’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Golden, or sponsored, approved or associated with Golden.

       ANSWER: Defendants deny the allegations of this Paragraph.

       581.    Despite the fact that Defendants were at all times aware that Golden neither worked

at, nor endorsed their strip club, nevertheless, they used Golden’s image in order to mislead

potential customers as to Golden’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Golden has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       582.    Defendants knew that their use of Golden’s image would cause consumer confusion

as to Golden’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       583.    Upon information and belief, Defendants’ use of Golden’s image did in fact cause

consumer confusion as to Golden’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       584.    As a direct and proximate result of Defendants’ actions, Golden has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Golden’s image, likeness and/or identity, or how Golden’s image,

likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       585.    Further, any failure, neglect or default by Defendants will reflect adversely on

Golden as the believed source of origin, sponsorship, approval or association thereof, hampering


                                         Page 112 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 113 of 151 PageID #:721



efforts by Golden to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Golden.

       ANSWER: Defendants deny the allegations of this Paragraph.

       586.    Due to Polekatz’s unauthorized use of Golden’s image, Golden has been damaged

in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                      GOLDEN COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                    GOLDEN COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                      GOLDEN COUNT V
                              (Negligence and Respondeat Superior)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

              Plaintiff Lina Posada’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    POSADA COUNT I
            (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


                                          Page 113 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 114 of 151 PageID #:722



        634.    Posada re-alleges paragraphs 1-21, 28, 25-50, and 124–134 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        635.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Posada from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        636.    Defendants used Posada’s image, likeness and/or identity as described herein

without authority in order to create the perception that Posada worked at or was otherwise affiliated

with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        637.    Defendants’ use of Posada’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        ANSWER: Defendants deny the allegations of this Paragraph.

        638.    Defendants’ unauthorized use of Posada’s image, likeness and/or identity as




                                           Page 114 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 115 of 151 PageID #:723



        described in this Complaint constitutes false advertising by suggesting or implying, among

other things, that Posada worked at or was otherwise affiliated with Polekatz, endorsed

Defendants’ businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized

Defendants’ usage of her image in order to advertise, promote, and market Defendants’ businesses

or Polekatz’s events and activities and/or that Posada would participate in or appear at the specific

events promoted in the advertisements.

        ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

        639.   Defendants’ false advertising described above has the capacity or tendency to

        confuse consumers, including actual and prospective patrons of Polekatz, as to the general

quality of attendees and participants of Polekatz and in their events, as well as specifically whether

Posada worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or

        Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        640.   Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Posada worked at or was otherwise


                                          Page 115 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 116 of 151 PageID #:724



affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       641.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       642.    Defendants’ unauthorized use of Posada’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.




                                          Page 116 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 117 of 151 PageID #:725



        643.    Defendants knew or should have known that their unauthorized use of Posada’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

        ANSWER: Defendants deny the allegations of this Paragraph.

        644.    Defendants’ unauthorized use of Posada’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

        ANSWER: Defendants deny the allegations of this Paragraph.

        645.    Defendants’ wrongful conduct as described herein was willful.

        ANSWER: Defendants deny the allegations of this Paragraph.

        646.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

        ANSWER: Defendants deny the allegations of this Paragraph.

        647.    Defendants had actual or constructive knowledge of the wrongfulness of their

        conduct, acted with intent to deprive Posada of a property interest, and further acted with

actual or constructive knowledge of the high probability that injury or damage would result to

Posada.

        ANSWER: Defendants deny the allegations of this Paragraph.

        648.    The method and manner in which Defendants used the image of Posada further

evinces that Defendants were aware of or consciously disregarded the fact that Posada did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

        ANSWER: Defendants deny the allegations of this Paragraph.

        649.    Defendants had caused irreparable harm to Posada, her reputation and brand by

attributing to Posada the strip club lifestyle and activities at Polekatz.

        ANSWER: Defendants deny the allegations of this Paragraph.


                                           Page 117 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 118 of 151 PageID #:726



         650.   Defendants’ unauthorized use of Posada’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Posada in an amount to be determined at

trial.

         ANSWER: Defendants deny the allegations of this Paragraph.

         WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                    POSADA COUNT II
            (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


         651.   Posada re-alleges paragraphs 1-21, 28, 25-50, and 124–134 above, and incorporates

the same by reference as though fully set forth herein.

         ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

         652.   Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Posada from the conduct described herein.

         ANSWER: Defendants deny the allegations of this Paragraph.

         653.   Defendants used Posada’s image in order to create the false impression with the

public that Posada either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

         ANSWER: Defendants deny the allegations of this Paragraph.

         654.   Thus, this was done in furtherance of Defendants’ commercial benefit.

         ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the
                                          Page 118 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 119 of 151 PageID #:727



advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

        655.    Posada is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Posada’s images in magazines and online. By virtue of Posada’s use of her image and

identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Posada’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.

As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        656.    Both Posada and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

        ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

        657.    As such, an unauthorized use of Posada’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Posada. There is no doubt that Defendants’ used Posada’s image for advertising purposes, that is


                                          Page 119 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 120 of 151 PageID #:728



to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use of

Posada’s image and likeness was an existing intent to commercialize an interest in Posada’s image

and likeness

       ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

       658.    Defendants’ use of Posada’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Posada’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Posada, or sponsored, approved or associated with Posada.

       ANSWER: Defendants deny the allegations of this Paragraph.

       659.    Despite the fact that Defendants were at all times aware that Posada neither worked

at, nor endorsed their strip club, nevertheless, they used Posada’s image in order to mislead

potential customers as to Posada’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Posada has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       660.    Defendants knew that their use of Posada’s image would cause consumer confusion

as to Posada’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.




                                         Page 120 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 121 of 151 PageID #:729



       661.    Upon information and belief, Defendants’ use of Posada’s image did in fact cause

consumer confusion as to Posada’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       662.    As a direct and proximate result of Defendants’ actions, Posada has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Posada’s image, likeness and/or identity, or how Posada’s image,

likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       663.    Further, any failure, neglect or default by Defendants will reflect adversely on

Posada as the believed source of origin, sponsorship, approval or association thereof, hampering

efforts by Posada to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Posada.

       ANSWER: Defendants deny the allegations of this Paragraph.

       664.    Due to Polekatz’s unauthorized use of Posada’s image, Posada has been damaged

in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                      POSADA COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)




                                          Page 121 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 122 of 151 PageID #:730



        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                     POSADA COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                      POSADA COUNT V
                              (Negligence and Respondeat Superior)

        Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

           Plaintiff Tiffany Toth Gray’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                       GRAY COUNT I
               Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


        712.     Gray re-alleges paragraphs 1-21, 29, 32-57, and 135–145 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        713.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Gray from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or activities . . .”.

15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

                                          Page 122 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 123 of 151 PageID #:731



       714.    Defendants used Gray’s image, likeness and/or identity as described herein without

authority in order to create the perception that Gray worked at or was otherwise affiliated with

Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       715.    Defendants’ use of Gray’s image, likeness and/or identity to advertise, promote and

market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described in

this Complaint was false and misleading.

       ANSWER: Defendants deny the allegations of this Paragraph.

       716.    Defendants’ unauthorized use of Gray’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Gray worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Gray would participate in or appear at the specific events promoted

in the advertisements.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.


                                          Page 123 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 124 of 151 PageID #:732



       717.    Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Gray

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       718.    Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Gray worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       719.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.


                                          Page 124 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 125 of 151 PageID #:733



       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       720.    Defendants’ unauthorized use of Gray’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       721.    Defendants knew or should have known that their unauthorized use of Gray’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       722.    Defendants’ unauthorized use of Gray’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       723.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       724.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

       ANSWER: Defendants deny the allegations of this Paragraph.

       725.    Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Gray of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Gray.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                         Page 125 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 126 of 151 PageID #:734



        726.    The method and manner in which Defendants used the image of Gray further

evinces that Defendants were aware of or consciously disregarded the fact that Gray did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

        ANSWER: Defendants deny the allegations of this Paragraph.

        727.    Defendants had caused irreparable harm to Gray, her reputation and brand by

attributing to Gray the strip club lifestyle and activities at Polekatz.

        ANSWER: Defendants deny the allegations of this Paragraph.

        728.    Defendants’ unauthorized use of Gray’s image, likeness and/or identity directly and

proximately caused and continue to cause damage to Gray in an amount to be determined at trial.

        ANSWER: Defendants deny the allegations of this Paragraph.

        WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                    GRAY COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)

        729.    Gray re-alleges paragraphs 1-21, 29, 32-57, and 135–145 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and re-allege their answers to Paragraphs 1-21, 29, 32-57

and 135-145, and incorporate them by reference as though fully set forth herein.

        730.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Gray from the conduct described herein

        ANSWER: Defendants deny the allegations of this Paragraph.

        731.    Defendants used Gray’s image in order to create the false impression with the

public that Gray either worked at Defendants’ strip club, or endorsed Defendants’ businesses. This

was done to promote and attract clientele to Polekatz, and thereby generate revenue for Defendants.

                                           Page 126 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 127 of 151 PageID #:735



       ANSWER: Defendants deny the allegations of this Paragraph.

       732.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       733.    Gray is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that

views Gray’s images in magazines and online. By virtue of Gray’s use of her image and identify

to build her brand, she has acquired a distinctiveness through secondary meaning. Gray’s image

either suggests the basic nature of her product or service, identifies the characteristic of her product

or service, or suggests the characteristics of her product or service that requires an effort of the

imagination by the consumer in order to be understood as descriptive. As such, her brand – the

reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       734.    Both Gray and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.




                                           Page 127 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 128 of 151 PageID #:736



       ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

       735.    As such, an unauthorized use of Gray’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to Gray.

There is no doubt that Defendants’ used Gray’s image for advertising purposes, that is to promote

their business enterprises, as such, Defendants’ unauthorized and unlawful use of Gray’s image

and likeness was an existing intent to commercialize an interest in Gray’s image and likeness

       ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

       736.    Defendants’ use of Gray’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Gray’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Gray, or sponsored, approved or associated with Gray.

       ANSWER: Defendants deny the allegations of this Paragraph.

       737.    Despite the fact that Defendants were at all times aware that Gray neither worked

at, nor endorsed their strip club, nevertheless, they used Gray’s image in order to mislead potential

customers as to Gray’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Gray has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.


                                          Page 128 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 129 of 151 PageID #:737



       738.    Defendants knew that their use of Gray’s image would cause consumer confusion

as to Gray’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       739.    Upon information and belief, Defendants’ use of Gray’s image did in fact cause

consumer confusion as to Gray’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       740.    As a direct and proximate result of Defendants’ actions, Gray has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the

advertisements depicting Gray’s image, likeness and/or identity, or how Gray’s image, likeness

and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       741.    Further, any failure, neglect or default by Defendants will reflect adversely on Gray

as the believed source of origin, sponsorship, approval or association thereof, hampering efforts

by Gray to continue to protect her reputation for high quality professional modeling, resulting in

loss of sales thereof and the considerable expenditures to promote her personal modeling services

to legitimate mainstream media, all to the irreparable harm of Gray.

       ANSWER: Defendants deny the allegations of this Paragraph.

       742.    Due to Polekatz’s unauthorized use of Gray’s image, Gray has been damaged in an

amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.


                                          Page 129 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 130 of 151 PageID #:738



                                        GRAY COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                      GRAY COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                       GRAY COUNT V
                              (Negligence and Respondeat Superior)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

           Plaintiff Jaclyn Swedberg’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                    SWEDBERG COUNT I
              Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


       790.     Swedberg re-alleges paragraphs 1-21, 30, 32-57, and 146–156 above, and

incorporates the same by reference as though fully set forth herein.

       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

       791.     Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Swedberg from the conduct described herein. Specifically, the Lanham Act prohibits a

party in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

                                           Page 130 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 131 of 151 PageID #:739



        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        792.    Defendants used Swedberg’s image, likeness and/or identity as described herein

without authority in order to create the perception that Swedberg worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or

authorized Defendants to use her image in order to advertise, promote, and market Defendants’

businesses, Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        793.    Defendants’ use of Swedberg’s image, likeness and/or identity to advertise,

promote and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as

described in this Complaint was false and misleading.

        ANSWER: Defendants deny the allegations of this Paragraph.

        794.    Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity as

described in this Complaint constitutes false advertising by suggesting or implying, among other

things, that Swedberg worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Swedberg would participate in or appear at the specific events

promoted in the advertisements.

        ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to


                                         Page 131 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 132 of 151 PageID #:740



promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

        795.   Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether

Swedberg worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses,

Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her

image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and

activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        796.   Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Swedberg worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,

promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

        ANSWER: Defendants deny the allegations of this Paragraph.

        797.   Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from


                                          Page 132 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 133 of 151 PageID #:741



different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph

       798.    Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as they were purchased from Icon. Defendants

deny all remaining allegations of this Paragraph.

       799.    Defendants knew or should have known that their unauthorized use of Swedberg’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.

       800.    Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       801.    Defendants’ wrongful conduct as described herein was willful.

       ANSWER: Defendants deny the allegations of this Paragraph.

       802.    As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

       ANSWER: Defendants deny the allegations of this Paragraph.




                                         Page 133 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 134 of 151 PageID #:742



       803.    Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Swedberg of a property interest, and further acted with actual

or constructive knowledge of the high probability that injury or damage would result to Swedberg.

       ANSWER: Defendants deny the allegations of this Paragraph.

       804.    The method and manner in which Defendants used the image of Swedberg further

evinces that Defendants were aware of or consciously disregarded the fact that Swedberg did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

       ANSWER: Defendants deny the allegations of this Paragraph.

       805.    Defendants had caused irreparable harm to Swedberg, her reputation and brand by

attributing to Swedberg the strip club lifestyle and activities at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       806.    Defendants’ unauthorized use of Swedberg’s image, likeness and/or identity

directly and proximately caused and continue to cause damage to Swedberg in an amount to be

determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                  SWEDBERG COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


       807.    Swedberg re-alleges paragraphs 1-21, 30, 32-57, and 146–156 above, and

incorporates the same by reference as though fully set forth herein.

       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.



                                          Page 134 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 135 of 151 PageID #:743



       808.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Swedberg from the conduct described herein

       ANSWER: Defendants deny the allegations of this Paragraph.

       809.    Defendants used Swedberg’s image in order to create the false impression with the

public that Swedberg either worked at Defendants’ strip club, or endorsed Defendants’ businesses.

This was done to promote and attract clientele to Polekatz, and thereby generate revenue for

Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       810.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       811.    Swedberg is in the business of commercializing her identity and selling her images

to reputable brands and companies for profit. Defendants’ customers are the exact demographic

that views Swedberg’s images in magazines and online. By virtue of Swedberg’s use of her image

and identify to build her brand, she has acquired a distinctiveness through secondary meaning.

Swedberg’s image either suggests the basic nature of her product or service, identifies the

characteristic of her product or service, or suggests the characteristics of her product or service

that requires an effort of the imagination by the consumer in order to be understood as descriptive.




                                         Page 135 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 136 of 151 PageID #:744



As such, her brand – the reason her clients seek to hire her – is unique in that it is encompassed in

her identity, i.e., her persona.

        ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

        812.    Both Swedberg and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

        ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

        813.    As such, an unauthorized use of Swedberg’s image to promote a strip club created

an undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to

Swedberg. There is no doubt that Defendants’ used Swedberg’s image for advertising purposes,

that is to promote their business enterprises, as such, Defendants’ unauthorized and unlawful use

of Swedberg’s image and likeness was an existing intent to commercialize an interest in

Swedberg’s image and likeness

        ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who

created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

        814.    Defendants’ use of Swedberg’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived




                                          Page 136 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 137 of 151 PageID #:745



Swedberg’s fans and present and prospective clients into believing that Polekatz’s advertisements

are endorsed by Swedberg, or sponsored, approved or associated with Swedberg.

       ANSWER: Defendants deny the allegations of this Paragraph.

       815.    Despite the fact that Defendants were at all times aware that Swedberg neither

worked at, nor endorsed their strip club, nevertheless, they used Swedberg’s image in order to

mislead potential customers as to Swedberg’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Swedberg has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       816.    Defendants knew that their use of Swedberg’s image would cause consumer

confusion as to Swedberg’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       817.    Upon information and belief, Defendants’ use of Swedberg’s image did in fact

cause consumer confusion as to Swedberg’s employment at and/or endorsement of Defendants’

businesses, and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       818.    As a direct and proximate result of Defendants’ actions, Swedberg has no control

over the nature and quality of the line of products or services provided by Defendants, the nature

of the advertisements depicting Swedberg’s image, likeness and/or identity, or how Swedberg’s

image, likeness and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       819.    Further, any failure, neglect or default by Defendants will reflect adversely on

Swedberg as the believed source of origin, sponsorship, approval or association thereof, hampering


                                        Page 137 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 138 of 151 PageID #:746



efforts by Swedberg to continue to protect her reputation for high quality professional modeling,

resulting in loss of sales thereof and the considerable expenditures to promote her personal

modeling services to legitimate mainstream media, all to the irreparable harm of Swedberg.

       ANSWER: Defendants deny the allegations of this Paragraph.

       820.     Due to Polekatz’s unauthorized use of Swedberg’s image, Swedberg has been

damaged in an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                    SWEDBERG COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                   SWEDBERG COUNT IV
 (Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                    SWEDBERG COUNT V
                              (Negligence and Respondeat Superior)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

              Plaintiff Sarah Stage’s Causes of Action against Defendants
      VONCH, LLC and POLEKATZ GENTLEMEN’S CLUB, LLC both d/b/a Polekatz

                                      STAGE COUNT I
              Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Advertising)


                                          Page 138 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 139 of 151 PageID #:747



        868.    Stage re-alleges paragraphs 1-21, 31, 32-57, and 157–167 above, and incorporates

the same by reference as though fully set forth herein.

        ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

        869.    Section 43 of the Lanham Act, 15 U.S.C. § 1125, et seq. applies to Defendants and

protects Stage from the conduct described herein. Specifically, the Lanham Act prohibits a party

in commercial advertising and promotion from “misrepresent[ing] the nature, characteristics,

qualities or geographic origin of his or her or another person’s goods, services or commercial

activities . . .”. 15 U.S.C. §1125(a)(1)(B).

        ANSWER: Defendants deny the allegations of this Paragraph. Answering further, the

statute speaks for itself.

        870.    Defendants used Stage’s image, likeness and/or identity as described herein without

authority in order to create the perception that Stage worked at or was otherwise affiliated with

Polekatz, endorsed Defendants’ businesses and activities, and/or consented to or authorized

Defendants to use her image in order to advertise, promote, and market Defendants’ businesses,

Polekatz, and/or Polekatz’s events and activities.

        ANSWER: Defendants deny the allegations of this Paragraph.

        871.    Defendants’ use of Stage’s image, likeness and/or identity to advertise, promote

and market Defendants’ businesses, Polekatz, and/or Polekatz’s events and activities as described

in this Complaint was false and misleading.

        ANSWER: Defendants deny the allegations of this Paragraph.

        872.    Defendants’ unauthorized use of Stage’s image, likeness and/or identity as




                                           Page 139 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 140 of 151 PageID #:748



       described in this Complaint constitutes false advertising by suggesting or implying, among

other things, that Stage worked at or was otherwise affiliated with Polekatz, endorsed Defendants’

businesses, Polekatz or Polekatz’s events or activities, or consented to or authorized Defendants’

usage of her image in order to advertise, promote, and market Defendants’ businesses or Polekatz’s

events and activities and/or that Stage would participate in or appear at the specific events

promoted in the advertisements.

       ANSWER: Defendants contracted with Third Party Defendant Icon for the

advertisements, graphic designs, photographs and images attached to Plaintiffs’ Complaint as

Exhibits A-J. Icon created and sold each advertisement complained of by Plaintiffs to Defendants

for advertising purposes. Defendants admit that they used Exhibits A-J for advertising purposes to

promote their business, but deny that it was unauthorized. Defendants deny all remaining

allegations of this Paragraph.

       873.    Defendants’ false advertising described above has the capacity or tendency to

confuse consumers, including actual and prospective patrons of Polekatz, as to the general quality

of attendees and participants of Polekatz and in their events, as well as specifically whether Stage

worked at or was otherwise affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or

Polekatz’s events or activities, or consented to or authorized Defendants’ usage of her image in

order to advertise, promote, and market Defendants’ businesses or Polekatz’s events and activities.

       ANSWER: Defendants deny the allegations of this Paragraph.

       874.    Upon information and belief, Defendants’ false advertising described above did, in

fact, deceive and/or cause consumer confusion as to whether Stage worked at or was otherwise

affiliated with Polekatz, endorsed Defendants’ businesses, Polekatz or Polekatz’s events and

activities, or consented to or authorized Defendants’ usage of her image in order to advertise,


                                         Page 140 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 141 of 151 PageID #:749



promote, and market Defendants’ businesses or Polekatz’s events and activities. Among other

things, upon information and belief, such unauthorized use misled and served to entice consumers

and prospective consumers to join Polekatz, visit Polekatz, and participate in events at Polekatz

and had a material effect and impact on the decision of members and prospective members and

participants to join Polekatz, visit Polekatz and take part in the events at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       875.    Defendants’ advertisements, promotions and marketing of Polekatz and events at

Polekatz occur in and are targeted to interstate commerce. Specifically, Defendants promote their

businesses and events through interstate promotions and campaigns to target persons from

different states throughout the United States. Defendants principally use the World Wide Web,

social media and other vehicles of interstate commerce to advertise, market, promote, and entice

or lure membership and attendance at Polekatz events.

       ANSWER: Defendants admit that they use the Internet and social media to advertise,

market and promote their business. Defendants deny the remaining allegations of this Paragraph.

       876.    Defendants’ unauthorized use of Stage’s image, likeness and/or identity as

described herein was designed to benefit Defendants’ businesses interests by, among other things,

promoting Polekatz and their activities and attracting clientele to Polekatz.

       ANSWER: Defendants admit that they use images for advertising purposes to promote

their business, but deny that it was unauthorized as it purchased the images from Icon. Defendants

deny all remaining allegations of this Paragraph.

       877.    Defendants knew or should have known that their unauthorized use of Stage’s

image, likeness and/or identity would cause consumer confusion as described in this Complaint.

       ANSWER: Defendants deny the allegations of this Paragraph.


                                          Page 141 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 142 of 151 PageID #:750



         878.   Defendants’ unauthorized use of Stage’s image, likeness and/or identity as

described herein violates 15 U.S.C. §1125(a) and was wrongful.

         ANSWER: Defendants deny the allegations of this Paragraph.

         879.   Defendants’ wrongful conduct as described herein was willful.

         ANSWER: Defendants deny the allegations of this Paragraph.

         880.   As such, the present case is an exceptional case warranting an award of reasonable

attorneys’ fees pursuant to 15 U.S.C. § 1117.

         ANSWER: Defendants deny the allegations of this Paragraph.

         881.   Defendants had actual or constructive knowledge of the wrongfulness of their

conduct, acted with intent to deprive Stage of a property interest, and further acted with actual or

constructive knowledge of the high probability that injury or damage would result to Stage.

         ANSWER: Defendants deny the allegations of this Paragraph.

         882.   The method and manner in which Defendants used the image of Stage further

evinces that Defendants were aware of or consciously disregarded the fact that Stage did not

consent to Defendants’ use of the image to advertise Defendants’ businesses.

         ANSWER: Defendants deny the allegations of this Paragraph.

         883.   Defendants had caused irreparable harm to Stage, her reputation and brand by

attributing to Stage the strip club lifestyle and activities at Polekatz.

         ANSWER: Defendants deny the allegations of this Paragraph.

         884.   Defendants’ unauthorized use of Stage’s image, likeness and/or identity directly

and proximately caused and continue to cause damage to Stage in an amount to be determined at

trial.

         ANSWER: Defendants deny the allegations of this Paragraph.


                                           Page 142 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 143 of 151 PageID #:751



       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                    STAGE COUNT II
           (Violation of the Lanham Act, 15 U.S.C. § 1125(a): False Endorsement)


       885.    Stage re-alleges paragraphs 1-21, 31, 32-57, and 157–167 above, and incorporates

the same by reference as though fully set forth herein.

       ANSWER: Defendants repeat and reallege their answers to the paragraphs referenced

above as though fully set forth herein.

       886.    Section 43 of the Lanham Act, 15 U.S.C. §1125(a)(1)(A) applies to Defendants,

and protects Stage from the conduct described herein

       ANSWER: Defendants deny the allegations of this Paragraph.

       887.    Defendants used Stage’s image in order to create the false impression with the

public that Stage either worked at Defendants’ strip club, or endorsed Defendants’ businesses. This

was done to promote and attract clientele to Polekatz, and thereby generate revenue for Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       888.    Thus, this was done in furtherance of Defendants’ commercial benefit.

       ANSWER: Defendants admit that they utilize advertisements for commercial benefit;

however, Defendants deny that they used the advertisements complained of by Plaintiffs in order

to create a false impression with the public or that said use was improper. For all of the

advertisements complained of by Plaintiffs in their Complaint and attached thereto as Exhibits A-

J, Defendants contracted with Third Party Defendant Icon who created and sold the advertisements

to Defendants. Defendants deny the remaining allegations of this Paragraph.

       889.    Stage is in the business of commercializing her identity and selling her images to

reputable brands and companies for profit. Defendants’ customers are the exact demographic that
                                          Page 143 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 144 of 151 PageID #:752



views Stage’s images in magazines and online. By virtue of Stage’s use of her image and identify

to build her brand, she has acquired a distinctiveness through secondary meaning. Stage’s image

either suggests the basic nature of her product or service, identifies the characteristic of her product

or service, or suggests the characteristics of her product or service that requires an effort of the

imagination by the consumer in order to be understood as descriptive. As such, her brand – the

reason her clients seek to hire her – is unique in that it is encompassed in her identity, i.e., her

persona.

       ANSWER: Defendants lack sufficient knowledge to admit or deny the allegations of this

Paragraph, and accordingly deny the same.

       890.    Both Stage and Defendants compete in the entertainment industry, use similar

marketing channels and their respective endeavors overlap. They vie for the same dollars from the

same demographic consumer group.

       ANSWER: Defendants admit that they compete in the entertainment industry. Defendants

lack sufficient knowledge to admit or deny the remaining allegations of this Paragraph and

accordingly, deny the same.

       891.    As such, an unauthorized use of Stage’s image to promote a strip club created an

undeniable confusion in Defendants consumers’ minds, which lead to competitive injury to Stage.

There is no doubt that Defendants’ used Stage’s image for advertising purposes, that is to promote

their business enterprises, as such, Defendants’ unauthorized and unlawful use of Stage’s image

and likeness was an existing intent to commercialize an interest in Stage’s image and likeness

       ANSWER: For all of the advertisements complained of by Plaintiffs in their Complaint

and attached thereto as Exhibits A-J, Defendants contracted with Third Party Defendant Icon who




                                           Page 144 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 145 of 151 PageID #:753



created and sold the advertisements to Defendants. Defendants deny the remaining allegations of

this Paragraph.

       892.    Defendants’ use of Stage’s image, likeness and/or identity constitutes a false

designation of the source of origin, sponsorship, approval, or association which has deceived

Stage’s fans and present and prospective clients into believing that Polekatz’s advertisements are

endorsed by Stage, or sponsored, approved or associated with Stage.

       ANSWER: Defendants deny the allegations of this Paragraph.

       893.    Despite the fact that Defendants were at all times aware that Stage neither worked

at, nor endorsed their strip club, nevertheless, they used Stage’s image in order to mislead potential

customers as to Stage’s employment at and/or affiliation with Polekatz.

       ANSWER: Defendants admit that Stage has never been employed by Defendants.

Defendants have insufficient information to respond to the allegation as to whether Plaintiffs

“endorsed” Polekatz. Defendants deny all remaining allegations in this Paragraph.

       894.    Defendants knew that their use of Stage’s image would cause consumer confusion

as to Stage’s sponsorship and/or employment at Polekatz.

       ANSWER: Defendants deny the allegations of this Paragraph.

       895.    Upon information and belief, Defendants’ use of Stage’s image did in fact cause

consumer confusion as to Stage’s employment at and/or endorsement of Defendants’ businesses,

and the goods and services provided by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       896.    As a direct and proximate result of Defendants’ actions, Stage has no control over

the nature and quality of the line of products or services provided by Defendants, the nature of the




                                          Page 145 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 146 of 151 PageID #:754



advertisements depicting Stage’s image, likeness and/or identity, or how Stage’s image, likeness

and/or identity is being depicted by Defendants.

       ANSWER: Defendants deny the allegations of this Paragraph.

       897.    Further, any failure, neglect or default by Defendants will reflect adversely on Stage

as the believed source of origin, sponsorship, approval or association thereof, hampering efforts

by Stage to continue to protect her reputation for high quality professional modeling, resulting in

loss of sales thereof and the considerable expenditures to promote her personal modeling services

to legitimate mainstream media, all to the irreparable harm of Stage.

       ANSWER: Defendants deny the allegations of this Paragraph.

       898.    Due to Polekatz’s unauthorized use of Stage’s image, Stage has been damaged in

an amount to be determined at trial.

       ANSWER: Defendants deny the allegations of this Paragraph.

       WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                       STAGE COUNT III
                     (Violation of Illinois Right of Publicity Act (“IRPA”),
                          765 ILCS 1075/10 et seq. Right to Publicity)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                      STAGE COUNT IV
(Violation of Illinois Right of Publicity Act (“IRPA”), 765 ILCS 1075/1 et seq. False Light)

       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                       STAGE COUNT V
                              (Negligence and Respondeat Superior)


                                          Page 146 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 147 of 151 PageID #:755



       Defendants filed a Motion to Dismiss this Count and accordingly, Defendants are not

required to respond to this Count at this time.

                                   AFFIRMATIVE DEFENSES

       NOW       COMES         Defendants    VONCH,      LLC     d/b/a   POLEKATZ         CHICAGO

GENTLEMEN’S CLUB (“Vonch”) and POLEKATZ GENTLEMEN’S CLUB, LLC d/b/a

POLEKATZ CHICAGO GENTLEMEN’S CLUB (collectively, “Polekatz” or the “Defendants”),

by and through their attorneys Lavelle Law, Ltd., and for their Affirmative Defenses to Plaintiffs’

Complaint, state as follows:

                                FIRST AFFIRMATIVE DEFENSE

       Defendants contracted with Third Party Defendant Icon Marketing, LLC d/b/a Ultra Blue

Studios, Inc. (“Icon”) for the advertisements, graphic designs, photographs and images attached to

Plaintiffs’ Complaint as Exhibits A-J. Icon created and sold each advertisement complained of by

Plaintiffs to Defendants for advertising purposes. Accordingly, any harm allegedly suffered by

Plaintiffs was legally and proximately caused by Icon or by other individuals or entities beyond

Defendants’ control or supervision.

       Defendants are not responsible or liable for the actions of any third party resulting in

damage to Plaintiffs, including but not limited to Icon. From the date that Defendants purchased

the images through the date that Defendants were served with the instant Complaint, Defendants

had no knowledge of Plaintiffs’ claims.

                               SECOND AFFIRMATIVE DEFENSE

       Plaintiffs are barred from pursuing their claims to the extent they released the photographs

at issue for commercial use or failed to properly protect the images by placing them in the public

sphere. Plaintiffs’ claims are barred to the extent Plaintiffs disseminated said images for public use


                                            Page 147 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 148 of 151 PageID #:756



without properly protecting the images. Plaintiffs’ claims are barred to the extent that they

voluntarily disseminated the images on social media outlets such as Facebook, Twitter and/or

Instagram knowing that said images could and likely would be disseminated or used by the public.

Plaintiffs’ claims are barred to the extent that they contracted with or sold the images to third

parties who then sold the images to Defendants resulting in Plaintiffs being barred by the doctrines

of waiver and/or estoppel.

                                THIRD AFFIRMATIVE DEFENSE

          Defendants contracted with Third Party Defendant Icon for the advertisements, graphic

designs, photographs and images attached to Plaintiffs’ Complaint as Exhibits A-J. Icon created

and sold each advertisement complained of by Plaintiffs to Defendants for advertising purposes in

exchange for monetary consideration. Accordingly, Defendants are bona fide purchasers of the

advertisements complained of in Plaintiffs’ Complaint. Defendants had no knowledge of

Plaintiffs’ claims until they were served with the instant Complaint.

                              FOURTH AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred as Defendants’ use of the images in the advertisements is not

likely to confuse members of the public, nor will the use create any misunderstanding as to the

affiliation, connection or association of Plaintiffs with Defendants, or as to the origin or Plaintiffs’

sponsorship, endorsement or approval by of Defendants’ services. Plaintiffs’ claims are barred as

there is no deception created by the images in that it is likely to influence purchasing decisions.

Plaintiffs’ claims are barred because the images are unlikely to mislead, deceive or confuse the

public.

                                FIFTH AFFIRMATIVE DEFENSE




                                           Page 148 of 151
 Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 149 of 151 PageID #:757



       Plaintiffs failed to mitigate their alleged damages or to take other reasonable steps to avoid

or reduce their damages and therefore, Plaintiffs’ damages, or a portion thereof, are the result of

Plaintiffs’ failure to mitigate their damages.

                                SIXTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiffs allege damage to their reputation, marketability, profession,

goodwill, character or the like or that the use of said images in the advertisements resulted in them

being defamed, Plaintiffs are barred from recovering said damages to the extent that the images

reflect or convey the truth.

                               SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs are not entitled to punitive damages, exemplary damages or attorneys’ fees

because Defendants did not act with malice, willfulness, bad faith or wanton disregard of

Plaintiffs’ rights. In fact, Defendants had no knowledge of Plaintiffs’ claims until Defendants were

served with the instant Complaint. Instead, Defendants purchased the advertisements attached to

Plaintiffs’ Complaint as Exhibit A-J from Icon who created and provided the same to Defendants

in exchange for monetary consideration.

                               EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred to the extent that there is no actual evidence of injury due to

Plaintiffs’ failure to protect their images in the advertisements and Plaintiffs’ continuous and

voluntarily dissemination of the images or like images.

                                NINTH AFFIRMATIVE DEFENSE

       Plaintiffs lack standing to assert some or all of the claims asserted in the Complaint.

                                TENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the fair use doctrine.


                                          Page 149 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 150 of 151 PageID #:758



                            ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred by the doctrine of laches.

                             TWELFTH AFFIRMATIVE DEFENSE

        Plaintiffs were not aggrieved by Defendants’ conduct as alleged in the Complaint, nor did

they suffer any damages as a result of the same as they voluntarily, continually and publicly

disseminate identical or very similar images. Plaintiffs claims fail to the extent that they do not

have a protectable ownership interest in the images.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        To the extent any third party is found liable, Defendants shall be entitled to indemnification

by the offending third party and shall not be responsible for any of the damages claimed in

Plaintiffs’ Complaint. To the extent that Defendants are held liable for any of Plaintiffs’ claimed

damages, said liability shall be limited to their equitable share determined in accordance with the

relative culpability of each person or entity contributing to the total liability.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        To the extent that the alleged damage was solely or partially caused by Plaintiffs or their

agents, Plaintiffs and/or their agents shall be liable, in whole or in part, in an amount equal to their

equitable share after determining the relative culpability of each person or entity who contributed

to the damages.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred if they consented to the use of their images by gentlemen’s

clubs or other similar establishments.

                            SIXTEENTH AFFIRMATIVE DEFENSE




                                           Page 150 of 151
  Case: 1:18-cv-07221 Document #: 33 Filed: 03/01/19 Page 151 of 151 PageID #:759



         Plaintiffs’ claims are barred as Defendants’ use of the images only enhances, and does not

detract from the public image cultivated by Plaintiffs.

                                SEVENTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred to the extent that the public does not recognize Plaintiffs as a

celebrity or otherwise and accordingly, there is no likelihood of confusion as to whether Plaintiffs

endorsed or are affiliated with Defendants.

                                 EIGHTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred to the extent that any statute of limitation period has passed.

         WHEREFORE Defendants respectfully request that this Honorable Court enter judgment

in their favor and against Plaintiffs and for any further relief that this Court deems proper and just.

                                                 DEMAND FOR JURY TRIAL

         Defendants demand a trial by jury.

                                                                        
                                                                       Respectfully Submitted,
                                                                       VONCH, LLC and
                                                                       POLEKATZ GENTLEMEN’S CLUB, LLC

                                                                       /s/ Jennifer B. Tee
                                                             By:       One of their Attorneys


 Matthew Sheahin (ARDC#6243872)
 Jennifer B. Tee (ARDC#6292487)
 Tom Fox (ARDC#6326911)
 Lavelle Law, Ltd.
 141 W. Jackson Suite 2800
 Chicago, IL 60604
 Tele: (312) 888-4111
 Facsimile: (312) 658-1430
 msheahin@lavellelaw.com
 jtee@lavellelaw.com
 tfox@lavellelaw.com
 \\thor.lavellelaw.local\Shared\2251-2500\2278\Hinton v. Vonch\Pleadings\Answer.ADs.Am.Compl.2.18.19.docx




                                                       Page 151 of 151
